


110 HR 5923 IH: Small

U.S. House of Representatives
2008-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5923
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2008
			Mr. Shadegg (for
			 himself, Mrs. Musgrave,
			 Mr. Wamp, Mr. Akin, Mr.
			 Campbell of California, Mr. David
			 Davis of Tennessee, Mr.
			 Kingston, Mr. Gingrey,
			 Mr. Marchant,
			 Mr. Issa, Mr. Pence, Mr.
			 Franks of Arizona, Mr.
			 Fortuño, Mr. Pitts,
			 Mr. Wilson of South Carolina,
			 Mr. Brown of South Carolina,
			 Mr. Bartlett of Maryland,
			 Mr. Souder, and
			 Mr. Feeney) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals a refundable and advancable credit against income tax for health
		  insurance costs, to allow employees who elect not to participate in employer
		  subsidized health plans an exclusion from gross income for employer payments in
		  lieu of such participations, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Patients’ Health Care Reform
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Title I—Healthmarts
					Sec. 101. Expansion of consumer choice through
				Healthmarts.
					Title II—Health care access and choice through individual
				membership associations (IMAs)
					Sec. 201. Expansion of access and choice through individual
				membership associations (IMAs).
					Title III—Federal Matching Funding for State Insurance
				Expenditures
					Sec. 301. Federal matching funding for State insurance
				expenditures.
					Title IV—Affordable Health Coverage for Employees of Small
				Businesses
					Sec. 401. Short title of title.
					Sec. 402. Rules.
					Sec. 403. Clarification of treatment of single employer
				arrangements.
					Sec. 404. Clarification of treatment of certain collectively
				bargained arrangements.
					Sec. 405. Enforcement provisions.
					Sec. 406. Cooperation between Federal and State
				authorities.
					Sec. 407. Effective date and transitional and other
				rules.
					Title V—Improvement to Access and Choice of Health
				Care
					Sec. 501. Refundable and advanceable credit for health
				insurance costs.
					Sec. 502. Exclusion for employer payments made to compensate
				employees who elect not to participate in employer-subsidized health
				plans.
					Title VI—Patient Access to Information
					Sec. 601. Patient access to information regarding plan
				coverage, managed care procedures, health care providers, and quality of
				medical care.
					Sec. 602. Effective date.
				
			(c)Constitutional
			 authority To enact this legislationThe constitutional authority
			 upon which this Act rests is the power of Congress to regulate commerce with
			 foreign nations and among the several States, set forth in article I, section 8
			 of the United States Constitution.
			2.Findings
			(a)Need for
			 structural reformsCongress finds that the majority of Americans
			 are receiving health care of a quality unmatched elsewhere in the world but
			 that the method by which health care currently is financed and delivered is
			 inflationary and does not distribute quality care to all Americans. Congress
			 further finds that the major structural reforms must be implemented in order to
			 institute a competitive system based on individual choice, under which each
			 American is permitted individual choice to select the method of health care
			 delivery which he believes is most appropriate for himself and his family, with
			 appropriate assistance from the United States Government. Such a system would
			 introduce internal incentives for the cost-effective delivery of quality health
			 care to the American people.
			(b)Specific
			 deficienciesCongress finds that the major deficiencies of the
			 present method of delivering and financing health care as follows:
				(1)Employer
			 ownership of health benefitsThe biggest problem with health care
			 today is that the tax code has encouraged employers, not individuals, to become
			 the purchaser of health insurance. Employers have a tax incentive to offer
			 health care benefits to their employees, which means that employers are truly
			 the owner of the plan, not individuals. Therefore employees, who are the
			 consumers of health care services are unconcerned with and not involved with
			 issues of cost and overutilize health care services in the belief that such
			 services are free.
				(2)Insufficient
			 accessNumerous persons are not able to obtain sufficient health
			 care either because the necessary personnel and facilities are not located in
			 their communities or because they do not have adequate financial resources to
			 obtain such services, or both.
				(3)Excessive
			 Government regulationContinually increasing and complex
			 Government regulation of the economic aspects of the health care delivery
			 system has proven ineffective in restraining costs and is itself expensive and
			 counterproductive in fulfilling its purposes and detrimental to the care of
			 patients.
				(4)Third-party
			 payment systemsPayment by third-party payers (including
			 commercial insurance companies and various levels of government) for the
			 preponderance of the health care delivered each year insulates patients, as
			 well as physicians, hospitals, and other deliverers of health care, from the
			 need to consider the cost of treatment in addition to the medical benefit
			 expected from it.
				(5)Reasonable cost
			 reimbursementReimbursement of hospitals and other health care
			 institutions by third-party payers on the basis of reasonable costs of
			 operation provides these institutions insufficient incentives to introduce more
			 efficient methods of delivering care and at the same time diminishes the extent
			 to which these institutions and their patients are affected by the consequences
			 of inefficiency and overexpansion.
				(6)Government and
			 third-party payerThe present role of government as a third-party
			 payer poses a conflict of interest whereby the Government purchases or finances
			 health care services and unilaterally determines the amount the deliverer will
			 be paid for those services.
				(7)Lack of
			 competitionThe present system of financing and regulation
			 prevents health care deliverers from competing with each other on the basis of
			 efficiency and price as well as quality.
				3.PurposesThe purposes of Act are—
			(1)to make it
			 possible for individuals, employees, and the self-employed to purchase and own
			 their own health insurance without suffering any negative tax
			 consequences;
			(2)to enable
			 individuals to make their own informed choice of the method by which their
			 health care is provided, the persons who deliver it, and the price they wish to
			 pay for it;
			(3)to assist
			 individuals in obtaining and in paying for basic health care services;
			(4)to render patients
			 and deliverers sensitive to the cost of health care, giving them both the
			 incentive and the ability to restrain undesired increases in health care
			 costs;
			(5)to
			 simplify and rationalize the payment mechanism for health care services;
			(6)to foster the
			 development of numerous, varied, and innovative systems of providing health
			 care which will compete against each other in terms of price, service, and
			 quality, and thus allow the American people to benefit from competitive forces
			 which will reward efficient and effective deliverers and eliminate those which
			 provide unsatisfactory quality of care or are inefficient;
			(7)to
			 replace governmental regulation of the economic aspects of health care delivery
			 with individual choice, private initiative, and marketplace incentives and
			 disciplines;
			(8)to encourage the
			 development of systems of delivering health care which are capable of supplying
			 a broad range of health care services in a comprehensive and systematic manner,
			 and
			(9)to preserve the
			 independence of health care deliverers and encourage their close identification
			 with and their accountability to the individuals they serve.
			IHealthmarts
			101.Expansion of
			 consumer choice through HealthmartsThe Public
			 Health Service Act,  as amended by section 2 of the Lifespan Respite
			 Care Act of 2006 (Public Law 109–442), is amended by adding at the end the
			 following new title:
				
					XXXHealthmarts
						3001.Definition of
				HealthMart
							(a)In
				GeneralFor purposes of this title, the term
				HealthMart means a legal entity that meets the following
				requirements:
								(1)OrganizationThe
				HealthMart is an organization operated under the direction of a board of
				directors which is composed of representatives of not fewer than 2 from each of
				the following:
									(A)Employers.
									(B)Employees.
									(C)Individuals (other
				than those described in subparagraph (B)) who are eligible to participate in
				the HealthMart.
									(D)Health care
				providers, which may be physicians, other health care professionals, health
				care facilities, or any combination thereof.
									(E)Entities, such as
				insurance companies, health maintenance organizations, and licensed
				provider-sponsored organizations, that underwrite or administer health benefits
				coverage.
									(2)Offering health
				benefits coverage
									(A)Different
				groupsThe HealthMart, in conjunction with those health insurance
				issuers that offer health benefits coverage through the HealthMart, makes
				available health benefits coverage in the manner described in subsection (b) to
				all employers, eligible employees, and individuals in the manner described in
				subsection (c)(2) at rates (including employer’s and employee’s share, if
				applicable) that are established by the health insurance issuer on a policy or
				product specific basis and that may vary only as permissible under State law. A
				HealthMart is deemed to be a group health plan for purposes of applying section
				702 of the Employee Retirement Income Security
				Act of 1974, section 2702 of this Act, and section 9802(b) of the
				Internal Revenue Code of 1986 (which limit variation among similarly situated
				individuals of required premiums for health benefits coverage on the basis of
				health status-related factors).
									(B)Nondiscrimination
				in coverage offered
										(i)In
				GeneralSubject to clause (ii), the HealthMart may not offer
				health benefits coverage to an eligible employee or individual in a geographic
				area (as specified under paragraph (3)(A)) unless the same coverage is offered
				to all such employees or individuals in the same geographic area. Section
				2711(a)(1)(B) of this Act limits denial of enrollment of certain eligible
				individuals under health benefits coverage in the small group market.
										(ii)ConstructionNothing
				in this title shall be construed as requiring or permitting a health insurance
				issuer to provide coverage outside the service area of the issuer, as approved
				under State law.
										(C)No financial
				underwritingThe HealthMart provides health benefits coverage
				only through contracts with health insurance issuers and does not assume
				insurance risk with respect to such coverage.
									(D)Minimum
				coverageBy the end of the first year of its operation and
				thereafter, the HealthMart maintains not fewer than 10 purchasers and 100
				members.
									(3)Geographic
				areas
									(A)Specification of
				geographic areasThe HealthMart shall specify the geographic area
				(or areas) in which it makes available health benefits coverage offered by
				health insurance issuers to employers, or individuals, as the case may be. Any
				such area shall encompass at least one entire county or equivalent area.
									(B)Multistate
				areasIn the case of a HealthMart that serves more than one
				State, such geographic areas may be areas that include portions of two or more
				contiguous States.
									(C)Multiple
				Healthmarts permitted in single geographic areaNothing in this
				title shall be construed as preventing the establishment and operation of more
				than one HealthMart in a geographic area or as limiting the number of
				HealthMarts that may operate in any area.
									(4)Provision of
				administrative services to purchasers
									(A)In
				GeneralThe HealthMart provides administrative services for
				purchasers. Such services may include accounting, billing, enrollment
				information, and employee coverage status reports.
									(B)ConstructionNothing
				in this subsection shall be construed as preventing a HealthMart from serving
				as an administrative service organization to any entity.
									(5)Dissemination of
				informationThe HealthMart collects and disseminates (or arranges
				for the collection and dissemination of) consumer-oriented information on the
				scope, cost, and enrollee satisfaction of all coverage options offered through
				the HealthMart to its members and eligible individuals. Such information shall
				be defined by the HealthMart and shall be in a manner appropriate to the type
				of coverage offered. To the extent practicable, such information shall include
				information on provider performance, locations and hours of operation of
				providers, outcomes, and similar matters. Nothing in this section shall be
				construed as preventing the dissemination of such information or other
				information by the HealthMart or by health insurance issuers through electronic
				or other means.
								(6)Filing
				informationThe Health­Mart—
									(A)files with the
				applicable Federal authority information that demonstrates the HealthMart’s
				compliance with the applicable requirements of this title; or
									(B)in accordance with
				rules established under section 3003(a), files with a State such information as
				the State may require to demonstrate such compliance.
									(b)Health benefits
				coverage requirements
								(1)Compliance with
				consumer protection requirementsAny health benefits coverage
				offered through a HealthMart shall—
									(A)be underwritten by
				a health insurance issuer that—
										(i)is
				licensed (or otherwise regulated) under State law;
										(ii)meets all
				applicable State standards relating to consumer protection, subject to section
				3002(b); and
										(iii)offers the
				coverage under a contract with the HealthMart;
										(B)subject to
				paragraph (2), be approved or otherwise permitted to be offered under State
				law; and
									(C)provide full
				portability of creditable coverage for individuals who remain members of the
				same HealthMart notwithstanding that they change the employer through which
				they are members in accordance with the provisions of the parts 6 and 7 of
				subtitle B of title I of the Employee
				Retirement Income Security Act of 1974 and titles XXII and XXVII of
				this Act, so long as both employers are purchasers in the HealthMart, and
				notwithstanding that they terminate such employment, if the HealthMart permits
				enrollment directly by eligible individuals.
									(2)Alternative
				process for approval of health benefits coverage in case of discrimination or
				delay
									(A)In
				GeneralThe requirement of paragraph (1)(B) shall not apply to a
				policy or product of health benefits coverage offered in a State if the health
				insurance issuer seeking to offer such policy or product files an application
				to waive such requirement with the applicable Federal authority, and the
				authority determines, based on the application and other evidence presented to
				the authority, that—
										(i)either (or both) of
				the grounds described in subparagraph (B) for approval of the application has
				been met; and
										(ii)the coverage
				meets the applicable State standards (other than those that have been preempted
				under section 3002).
										(B)GroundsThe
				grounds described in this subparagraph with respect to a policy or product of
				health benefits coverage are as follows:
										(i)Failure to Act
				on policy, product, or rate application on a timely basisThe
				State has failed to complete action on the policy or product (or rates for the
				policy or product) within 90 days of the date of the State’s receipt of a
				substantially complete application. No period before the date of the enactment
				of this section shall be included in determining such 90-day period.
										(ii)Denial of
				application based on discriminatory treatmentThe State has
				denied such an application and—
											(I)the standards or
				review process imposed by the State as a condition of approval of the policy or
				product imposes either any material requirements, procedures, or standards to
				such policy or product that are not generally applicable to other policies and
				products offered or any requirements that are preempted under section 3002;
				or
											(II)the State
				requires the issuer, as a condition of approval of the policy or product, to
				offer any policy or product other than such policy or product.
											(C)EnforcementIn
				the case of a waiver granted under subparagraph (A) to an issuer with respect
				to a State, the Secretary may enter into an agreement with the State under
				which the State agrees to provide for monitoring and enforcement activities
				with respect to compliance of such an issuer and its health insurance coverage
				with the applicable State standards described in subparagraph (A)(ii). Such
				monitoring and enforcement shall be conducted by the State in the same manner
				as the State enforces such standards with respect to other health insurance
				issuers and plans, without discrimination based on the type of issuer to which
				the standards apply. Such an agreement shall specify or establish mechanisms by
				which compliance activities are undertaken, while not lengthening the time
				required to review and process applications for waivers under subparagraph
				(A).
									(3)Examples of
				types of coverageThe benefits coverage made available through a
				HealthMart may include, but is not limited to, any of the following if it meets
				the other applicable requirements of this title:
									(A)Coverage through a
				health maintenance organization.
									(B)Coverage in
				connection with a preferred provider organization.
									(C)Coverage in
				connection with a licensed provider-sponsored organization.
									(D)Indemnity coverage
				through an insurance company.
									(E)Coverage offered
				in connection with a contribution into a medical savings account or flexible
				spending account.
									(F)Coverage that
				includes a point-of-service option.
									(G)Any combination of
				such types of coverage.
									(4)Wellness bonuses
				for health promotionNothing in this title shall be construed as
				precluding a health insurance issuer offering health benefits coverage through
				a HealthMart from establishing premium discounts or rebates for members or from
				modifying otherwise applicable copayments or deductibles in return for
				adherence to programs of health promotion and disease prevention so long as
				such programs are agreed to in advance by the HealthMart and comply with all
				other provisions of this title and do not discriminate among similarly situated
				members.
								(c)Purchasers;
				members; health insurance issuers
								(1)Purchasers
									(A)In
				GeneralSubject to the provisions of this title, a HealthMart
				shall permit any employer or any individual described in subsection (a)(1)(C)
				to contract with the HealthMart for the purchase of health benefits coverage
				for its employees and dependents of those employees or for the individual (and
				the individual’s dependents), respectively, and may not vary conditions of
				eligibility (including premium rates and membership fees) of an employer or
				individual to be a purchaser.
									(B)Role of
				associations, brokers, and licensed health insurance
				agentsNothing in this section shall be construed as preventing
				an association, broker, licensed health insurance agent, or other entity from
				assisting or representing a HealthMart or employers or individuals from
				entering into appropriate arrangements to carry out this title.
									(C)Period of
				contractThe HealthMart may not require a contract under
				subparagraph (A) between a HealthMart and a purchaser to be effective for a
				period of longer than 24 months. The previous sentence shall not be construed
				as preventing such a contract from being extended for additional 24-month
				periods or preventing the purchaser from voluntarily electing a contract period
				of longer than 24 months.
									(D)Exclusive nature
				of contract
										(i)In
				GeneralSubject to clause (ii), such a contract shall provide
				that the purchaser agrees not to obtain or sponsor health benefits coverage, on
				behalf of any eligible employees (and their dependents), other than through the
				HealthMart.
										(ii)Exception if no
				coverage offered in area of residencesClause (i) shall not apply
				to an eligible individual who resides in an area for which no coverage is
				offered by any health insurance issuer through the HealthMart.
										(iii)Nothing
				precluding individual employee opt-outNothing in this
				subparagraph shall be construed as requiring an eligible employee of a large or
				small employer that is a purchaser to obtain health benefits coverage through
				the HealthMart.
										(2)Members
									(A)In
				General
										(i)Employment based
				membershipUnder rules established to carry out this title, with
				respect to an employer that has a purchaser contract with a HealthMart,
				individuals who are employees of the employer may enroll for health benefits
				coverage (including coverage for dependents of such enrolling employees)
				offered by a health insurance issuer through the HealthMart.
										(ii)IndividualsUnder
				rules established to carry out this title, with respect to an individual who
				has a purchaser contract with a HealthMart for himself or herself, the
				individual may enroll for health benefits coverage (including coverage for
				dependents of such individual) offered by a health insurance issuer through the
				HealthMart.
										(B)Nondiscrimination
				in enrollmentA HealthMart may not deny enrollment as a member to
				an individual who is an employee or individual (or dependent of such an
				employee or individual) eligible to be so enrolled based on health
				status-related factors, except as may be permitted consistent with section
				2742(b).
									(C)Annual open
				enrollment periodIn the case of members enrolled in health
				benefits coverage offered by a health insurance issuer through a HealthMart,
				subject to subparagraph (D), the HealthMart shall provide for an annual open
				enrollment period of 30 days during which such members may change the coverage
				option in which the members are enrolled.
									(D)Rules of
				eligibilityNothing in this paragraph shall preclude a HealthMart
				from establishing rules of employee or individual eligibility for enrollment
				and reenrollment of members during the annual open enrollment period under
				subparagraph (C). Such rules shall be applied consistently to all purchasers
				and members within the HealthMart and shall not be based in any manner on
				health status-related factors and may not conflict with sections 2701 and 2702
				of this Act.
									(3)Health insurance
				issuers
									(A)Premium
				collectionThe contract between a HealthMart and a health
				insurance issuer shall provide, with respect to a member enrolled with health
				benefits coverage offered by the issuer through the HealthMart, for the payment
				of the premiums collected by the HealthMart (or the issuer) for such coverage
				(less a pre-determined administrative charge negotiated by the HealthMart and
				the issuer) to the issuer.
									(B)Scope of service
				areaNothing in this title shall be construed as requiring the
				service area of a health insurance issuer with respect to health insurance
				coverage to cover the entire geographic area served by a HealthMart.
									(C)Availability of
				coverage options
										(i)In
				GeneralA HealthMart shall enter into contracts with one or more
				health insurance issuers in a manner that assures that at least 2 health
				insurance coverage options are made available.
										(ii)Requirement of
				non-network optionAt least one of the health insurance coverage
				options made available under clause (i) shall be a non-network coverage option
				under which enrollees may obtain benefits for health care items and services
				that are not provided under a contract between the provider of the service and
				the issuer involved.
										(d)Prevention of
				conflicts of interest
								(1)For boards of
				directorsA member of a board of directors of a HealthMart may
				not serve as an employee or paid consultant to the HealthMart, but may receive
				reasonable reimbursement for travel expenses for purposes of attending meetings
				of the board or committees thereof.
								(2)For boards of
				directors or employeesAn individual is not eligible to serve in
				a paid or unpaid capacity on the board of directors of a HealthMart or as an
				employee of the HealthMart, if the individual is employed by, represents in any
				capacity, owns, or controls any ownership interest in an organization from whom
				the HealthMart receives contributions, grants, or other funds not connected
				with a contract for coverage through the HealthMart.
								(3)Employment and
				employee representatives
									(A)In
				GeneralAn individual who is serving on a board of directors of a
				HealthMart as a representative described in subparagraph (A) or (B) of section
				3001(a)(1) shall not be employed by or affiliated with a health insurance
				issuer or be licensed as or employed by or affiliated with a health care
				provider.
									(B)ConstructionFor
				purposes of subparagraph (A), the term affiliated does not include
				membership in a health benefits plan or the obtaining of health benefits
				coverage offered by a health insurance issuer.
									(e)Construction
								(1)Network of
				affiliated Health­martsNothing in this section shall be
				construed as preventing one or more HealthMarts serving different areas
				(whether or not contiguous) from providing for some or all of the following
				(through a single administrative organization or otherwise):
									(A)Coordinating the
				offering of the same or similar health benefits coverage in different areas
				served by the different HealthMarts.
									(B)Providing for
				crediting of deductibles and other cost-sharing for individuals who are
				provided health benefits coverage through the HealthMarts (or affiliated
				HealthMarts) after—
										(i)a
				change of employers through which the coverage is provided, or
										(ii)a
				change in place of employment to an area not served by the previous
				HealthMart.
										(2)Permitting
				Healthmarts to adjust distributions among issuers to reflect relative risk of
				enrolleesNothing in this section shall be construed as
				precluding a HealthMart from providing for adjustments in amounts distributed
				among the health insurance issuers offering health benefits coverage through
				the HealthMart based on factors such as the relative health care risk of
				members enrolled under the coverage offered by the different issuers.
								3002.Application of
				certain laws and requirements
							(a)Authority of
				StatesNothing in this section shall be construed as preempting
				State laws relating to the following:
								(1)The regulation of
				underwriters of health coverage, including licensure and solvency
				requirements.
								(2)The application of
				premium taxes and required payments for guaranty funds or for contributions to
				high-risk pools.
								(3)The application of
				fair marketing requirements and other consumer protections (other than those
				specifically relating to an item described in subsection (b)).
								(4)The application of
				requirements relating to the adjustment of rates for health insurance
				coverage.
								(b)Treatment of
				benefit and grouping requirementsState laws insofar as they
				relate to any of the following are superseded and shall not apply to health
				benefits coverage made available through a HealthMart:
								(1)Benefit requirements
				for health benefits coverage offered through a HealthMart, including (but not
				limited to) requirements relating to coverage of specific providers, specific
				services or conditions, or the amount, duration, or scope of benefits, but not
				including requirements to the extent required to implement title XXVII or other
				Federal law and to the extent the requirement prohibits an exclusion of a
				specific disease from such coverage.
								(2)Requirements
				(commonly referred to as fictitious group laws) relating to grouping and
				similar requirements for such coverage to the extent such requirements impede
				the establishment and operation of HealthMarts pursuant to this title.
								(3)Any other
				requirements (including limitations on compensation arrangements) that,
				directly or indirectly, preclude (or have the effect of precluding) the
				offering of such coverage through a HealthMart, if the HealthMart meets the
				requirements of this title.
								Any State
				law or regulation relating to the composition or organization of a HealthMart
				is preempted to the extent the law or regulation is inconsistent with the
				provisions of this title.(c)Application of
				ERISA fiduciary and disclosure requirementsThe board of
				directors of a HealthMart is deemed to be a plan administrator of an employee
				welfare benefit plan which is a group health plan for purposes of applying
				parts 1 and 4 of subtitle B of title I of the Employee Retirement Income Security Act of
				1974 and those provisions of part 5 of such subtitle which are
				applicable to enforcement of such parts 1 and 4, and the HealthMart shall be
				treated as such a plan and the enrollees enrolled on the basis of employment
				shall be treated as participants and beneficiaries for purposes of applying
				such provisions pursuant to this subsection.
							(d)Application of
				ERISA renewability protectionA HealthMart is deemed to be group
				health plan that is a multiple employer welfare arrangement for purposes of
				applying section 703 of the Employee Retirement
				Income Security Act of 1974.
							(e)Application of
				rules for network plans and financial capacityThe provisions of
				subsections (c) and (d) of section 2711 apply to health benefits coverage
				offered by a health insurance issuer through a HealthMart.
							(f)Construction
				relating to offering requirementNothing in section 2711(a) of
				this Act or 703 of the Employee Retirement
				Income Security Act of 1974 shall be construed as permitting the
				offering outside the HealthMart of health benefits coverage that is only made
				available through a HealthMart under this section because of the application of
				subsection (b).
							(g)Application to
				guaranteed renewability requirements in case of discontinuation of an
				issuerFor purposes of applying section 2712 in the case of
				health insurance coverage offered by a health insurance issuer through a
				HealthMart, if the contract between the HealthMart and the issuer is terminated
				and the HealthMart continues to make available any health insurance coverage
				after the date of such termination, the following rules apply:
								(1)RenewabilityThe
				HealthMart shall fulfill the obligation under such section of the issuer
				renewing and continuing in force coverage by offering purchasers (and members
				and their dependents) all available health benefits coverage that would
				otherwise be available to similarly-situated purchasers and members from the
				remaining participating health insurance issuers in the same manner as would be
				required of issuers under section 2712(c).
								(2)Application of
				association rulesThe HealthMart shall be considered an
				association for purposes of applying section 2712(e).
								(h)Construction in
				relation to certain other lawsNothing in this title shall be
				construed as modifying or affecting the applicability to HealthMarts or health
				benefits coverage offered by a health insurance issuer through a HealthMart of
				parts 6 and 7 of subtitle B of title I of the Employee Retirement Income Security Act of
				1974 or titles XXII and XXVII of this Act.
							3003.Administration
							(a)In
				GeneralThe applicable Federal authority shall administer this
				title and is authorized to issue such regulations as may be required to carry
				out this title. Such regulations shall be subject to Congressional review under
				the provisions of chapter 8 of title 5, United States Code. The applicable
				Federal authority shall incorporate the process of deemed file and
				use with respect to the information filed under section 3001(a)(6)(A)
				and shall determine whether information filed by a HealthMart demonstrates
				compliance with the applicable requirements of this title. Such authority shall
				exercise its authority under this title in a manner that fosters and promotes
				the development of HealthMarts in order to improve access to health care
				coverage and services.
							(b)Periodic
				reportsThe applicable Federal authority shall submit to Congress
				a report every 30 months, during the 10-year period beginning on the effective
				date of the rules promulgated by the applicable Federal authority to carry out
				this title, on the effectiveness of this title in promoting coverage of
				uninsured individuals. Such authority may provide for the production of such
				reports through one or more contracts with appropriate private entities.
							3004.DefinitionsFor purposes of this title:
							(1)Applicable
				Federal authorityThe term applicable Federal
				authority means the Secretary of Health and Human Services .
							(2)Eligible employee
				or individualThe term eligible means, with respect
				to an employee or other individual and a HealthMart, an employee or individual
				who is eligible under section 3001(c)(2) to enroll or be enrolled in health
				benefits coverage offered through the HealthMart.
							(3)Employer;
				employee; dependentExcept as the applicable Federal authority
				may otherwise provide, the terms employer, employee,
				and dependent, as applied to health insurance coverage offered by
				a health insurance issuer licensed (or otherwise regulated) in a State, shall
				have the meanings applied to such terms with respect to such coverage under the
				laws of the State relating to such coverage and such an issuer. The term
				dependent may include the spouse and children of the individual
				involved.
							(4)Health benefits
				coverageThe term health benefits coverage has the
				meaning given the term group health insurance coverage in section
				2791(b)(4).
							(5)Health insurance
				issuerThe term health insurance issuer has the
				meaning given such term in section 2791(b)(2).
							(6)Health
				status-related factorThe term health status-related
				factor has the meaning given such term in section 2791(d)(9).
							(7)HealthMartThe
				term HealthMart is defined in section 3001(a).
							(8)MemberThe
				term member means, with respect to a HealthMart, an individual
				enrolled for health benefits coverage through the HealthMart under section
				3001(c)(2).
							(9)PurchaserThe
				term purchaser means, with respect to a HealthMart, an employer or
				individual that has contracted under section 3001(c)(1)(A) with the HealthMart
				for the purchase of health benefits
				coverage.
							.
			IIHealth care access
			 and choice through individual membership associations (IMAs)
			201.Expansion of
			 access and choice through individual membership associations
			 (IMAs)The
			 Public Health Service Act, as amended
			 by section 102, is further amended by adding at the end the following new
			 title:
				
					XXXIIndividual
				Membership Associations
						3101.Definition of
				individual membership association (IMA)
							(a)In
				GeneralFor purposes of this title, the terms individual
				membership association and IMA mean a legal entity that
				meets the following requirements:
								(1)OrganizationThe
				IMA is an organization operated under the direction of an association (as
				defined in section 3104(1)).
								(2)Offering health
				benefits coverage
									(A)Different
				groupsThe IMA, in conjunction with those health insurance
				issuers that offer health benefits coverage through the IMA, makes available
				health benefits coverage in the manner described in subsection (b) to all
				members of the IMA and the dependents of such members in the manner described
				in subsection (c)(2) at rates that are established by the health insurance
				issuer on a policy or product specific basis and that may vary only as
				permissible under State law.
									(B)Nondiscrimination
				in coverage offered
										(i)In
				GeneralSubject to clause (ii), the IMA may not offer health
				benefits coverage to a member of an IMA unless the same coverage is offered to
				all such members of the IMA.
										(ii)ConstructionNothing
				in this title shall be construed as requiring or permitting a health insurance
				issuer to provide coverage outside the service area of the issuer, as approved
				under State law, or requiring a health insurance issuer from excluding or
				limiting the coverage on any individual, subject to the requirement of section
				2741.
										(C)No financial
				underwritingThe IMA provides health benefits coverage only
				through contracts with health insurance issuers and does not assume insurance
				risk with respect to such coverage.
									(3)Geographic
				areasNothing in this title shall be construed as preventing the
				establishment and operation of more than one IMA in a geographic area or as
				limiting the number of IMAs that may operate in any area.
								(4)Provision of
				administrative services to purchasers
									(A)In
				GeneralThe IMA may provide administrative services for members.
				Such services may include accounting, billing, and enrollment
				information.
									(B)ConstructionNothing
				in this subsection shall be construed as preventing an IMA from serving as an
				administrative service organization to any entity.
									(5)Filing
				informationThe IMA files with the Secretary information that
				demonstrates the IMA’s compliance with the applicable requirements of this
				title.
								(b)Health benefits
				coverage requirements
								(1)Compliance with
				consumer protection requirementsAny health benefits coverage
				offered through an IMA shall—
									(A)be underwritten by
				a health insurance issuer that—
										(i)is
				licensed (or otherwise regulated) under State law,
										(ii)meets all
				applicable State standards relating to consumer protection, subject to section
				3002(b), and
										(B)subject to
				paragraph (2), be approved or otherwise permitted to be offered under State
				law.
									(2)Examples of
				types of coverageThe benefits coverage made available through an
				IMA may include, but is not limited to, any of the following if it meets the
				other applicable requirements of this title:
									(A)Coverage through a
				health maintenance organization.
									(B)Coverage in
				connection with a preferred provider organization.
									(C)Coverage in
				connection with a licensed provider-sponsored organization.
									(D)Indemnity coverage
				through an insurance company.
									(E)Coverage offered
				in connection with a contribution into a medical savings account or flexible
				spending account.
									(F)Coverage that
				includes a point-of-service option.
									(G)Any combination of
				such types of coverage.
									(3)Wellness bonuses
				for health promotionNothing in this title shall be construed as
				precluding a health insurance issuer offering health benefits coverage through
				an IMA from establishing premium discounts or rebates for members or from
				modifying otherwise applicable copayments or deductibles in return for
				adherence to programs of health promotion and disease prevention so long as
				such programs are agreed to in advance by the IMA and comply with all other
				provisions of this title and do not discriminate among similarly situated
				members.
								(c)Members; health
				insurance issuers
								(1)Members
									(A)In
				GeneralUnder rules established to carry out this title, with
				respect to an individual who is a member of an IMA, the individual may enroll
				for health benefits coverage (including coverage for dependents of such
				individual) offered by a health insurance issuer through the IMA.
									(B)Rules for
				enrollmentNothing in this paragraph shall preclude an IMA from
				establishing rules of enrollment and reenrollment of members. Such rules shall
				be applied consistently to all members within the IMA and shall not be based in
				any manner on health status-related factors.
									(2)Health insurance
				issuersThe contract between an IMA and a health insurance issuer
				shall provide, with respect to a member enrolled with health benefits coverage
				offered by the issuer through the IMA, for the payment of the premiums
				collected by the issuer.
								3102.Application of
				certain laws and requirementsState laws insofar as they relate to any of
				the following are superseded and shall not apply to health benefits coverage
				made available through an IMA:
							(1)Benefit
				requirements for health benefits coverage offered through an IMA, including
				(but not limited to) requirements relating to coverage of specific providers,
				specific services or conditions, or the amount, duration, or scope of benefits,
				but not including requirements to the extent required to implement title XXVII
				or other Federal law and to the extent the requirement prohibits an exclusion
				of a specific disease from such coverage.
							(2)Any other
				requirements (including limitations on compensation arrangements) that,
				directly or indirectly, preclude (or have the effect of precluding) the
				offering of such coverage through an IMA, if the IMA meets the requirements of
				this title.
							Any State
				law or regulation relating to the composition or organization of an IMA is
				preempted to the extent the law or regulation is inconsistent with the
				provisions of this title.3103.Administration
							(a)In
				GeneralThe Secretary shall administer this title and is
				authorized to issue such regulations as may be required to carry out this
				title. Such regulations shall be subject to Congressional review under the
				provisions of chapter 8 of title 5, United States Code. The Secretary shall
				incorporate the process of deemed file and use with respect to
				the information filed under section 3001(a)(5)(A) and shall determine whether
				information filed by an IMA demonstrates compliance with the applicable
				requirements of this title. The Secretary shall exercise authority under this
				title in a manner that fosters and promotes the development of IMAs in order to
				improve access to health care coverage and services.
							(b)Periodic
				reportsThe Secretary shall submit to Congress a report every 30
				months, during the 10-year period beginning on the effective date of the rules
				promulgated by the Secretary to carry out this title, on the effectiveness of
				this title in promoting coverage of uninsured individuals. The Secretary may
				provide for the production of such reports through one or more contracts with
				appropriate private entities.
							3104.DefinitionsFor purposes of this title:
							(1)AssociationThe
				term association means, with respect to health insurance coverage
				offered in a State, an association which—
								(A)has been actively
				in existence for at least 5 years;
								(B)has been formed
				and maintained in good faith for purposes other than obtaining
				insurance;
								(C)does not condition
				membership in the association on any health status-related factor relating to
				an individual (including an employee of an employer or a dependent of an
				employee); and
								(D)does not make
				health insurance coverage offered through the association available other than
				in connection with a member of the association.
								(2)DependentThe
				term dependent, as applied to health insurance coverage offered by
				a health insurance issuer licensed (or otherwise regulated) in a State, shall
				have the meaning applied to such term with respect to such coverage under the
				laws of the State relating to such coverage and such an issuer. Such term may
				include the spouse and children of the individual involved.
							(3)Health benefits
				coverageThe term health benefits coverage has the
				meaning given the term health insurance coverage in section 2791(b)(1).
							(4)Health insurance
				issuerThe term health insurance issuer has the
				meaning given such term in section 2791(b)(2).
							(5)Health
				status-related factorThe term health status-related
				factor has the meaning given such term in section 2791(d)(9).
							(6)IMA; individual
				membership associationThe terms IMA and
				individual membership association are defined in section
				3101(a).
							(7)MemberThe
				term member means, with respect to an IMA, an individual who is a
				member of the association to which the IMA is offering
				coverage.
							.
			IIIFederal Matching
			 Funding for State Insurance Expenditures
			301.Federal
			 matching funding for State insurance expenditures
				(a)In
			 GeneralSubject to the succeeding provisions of this section,
			 each State shall receive from the Secretary of Health and Human Services an
			 amount equal to 50 percent of the funds expended by the State in providing for
			 the use, in connection with providing health benefits coverage, of a high-risk
			 pool, a reinsurance pool, or other risk-adjustment mechanism used for the
			 purpose of subsidizing the purchase of private health insurance.
				(b)Funding
			 limitationA State shall not receive under this section for a
			 fiscal year more than a total of 50 cents multiplied by the average number of
			 residents (as estimated by the Secretary) in the State in the fiscal
			 year.
				(c)AdministrationThe
			 Secretary of Health and Human Services shall provide for the administration of
			 this section and may establish such terms and conditions, including the
			 requirement of an application, as may be appropriate to carry out this
			 section.
				(d)ConstructionNothing
			 in this section shall be construed as requiring a State to operate a
			 reinsurance pool (or other risk-adjustment mechanism) under this section or as
			 preventing a State from operating such a pool or mechanism through one or more
			 private entities.
				(e)High-risk
			 poolFor purposes of this section, the term high-risk
			 pool means any qualified high risk pool (as defined in section
			 2744(c)(2) of the Public Health Service
			 Act).
				(f)Reinsurance pool
			 or other risk-adjustment mechanism definedFor purposes of this
			 section, the term reinsurance pool or other risk-adjustment
			 mechanism means any State-based risk spreading mechanism to subsidize
			 the purchase of private health insurance for the high-risk population.
				(g)High-risk
			 populationFor purposes of this section, the term high-risk
			 population means—
					(1)individuals who,
			 by reason of the existence or history of a medical condition, are able to
			 acquire health coverage only at rates which are at least 150 percent of the
			 standard risk rates for such coverage, and
					(2)individuals who are
			 provided health coverage by a high-risk pool.
					(h)State
			 definedFor purposes of this section, the term State
			 includes the District of Columbia, Puerto Rico, the Virgin Islands, Guam,
			 American Samoa, and the Northern Mariana Islands.
				IVAffordable Health
			 Coverage for Employees of Small Businesses
			401.Short title of
			 titleThis title may be cited
			 as the Small Business Access and
			 Choice for Entrepreneurs Act of 2007.
			402.Rules
				(a)In
			 GeneralSubtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 is amended by adding after part 7 the following new
			 part:
					
						Rules governing
				association health plans
							801.Association
				health plans
								(a)In
				GeneralFor purposes of this part, the term association
				health plan means a group health plan—
									(1)whose sponsor is
				(or is deemed under this part to be) described in subsection (b); and
									(2)under which at
				least one option of health insurance coverage offered by a health insurance
				issuer (which may include, among other options, managed care options, point of
				service options, and preferred provider options) is provided to participants
				and beneficiaries, unless, for any plan year, such coverage remains unavailable
				to the plan despite good faith efforts exercised by the plan to secure such
				coverage.
									(b)SponsorshipThe
				sponsor of a group health plan is described in this subsection if such
				sponsor—
									(1)is organized and
				maintained in good faith, with a constitution and bylaws specifically stating
				its purpose and providing for periodic meetings on at least an annual basis, as
				a bona fide trade association, a bona fide industry association (including a
				rural electric cooperative association or a rural telephone cooperative
				association), a bona fide professional association, or a bona fide chamber of
				commerce (or similar bona fide business association, including a corporation or
				similar organization that operates on a cooperative basis (within the meaning
				of section 1381 of the Internal Revenue Code of 1986)), for substantial
				purposes other than that of obtaining or providing medical care;
									(2)is established as
				a permanent entity which receives the active support of its members and
				collects from its members on a periodic basis dues or payments necessary to
				maintain eligibility for membership in the sponsor; and
									(3)does not condition
				membership, such dues or payments, or coverage under the plan on the basis of
				health status-related factors with respect to the employees of its members (or
				affiliated members), or the dependents of such employees, and does not
				condition such dues or payments on the basis of group health plan
				participation.
									Any
				sponsor consisting of an association of entities which meet the requirements of
				paragraphs (1), (2), and (3) shall be deemed to be a sponsor described in this
				subsection.802.Certification of
				association health plans
								(a)In
				GeneralThe applicable authority shall prescribe by regulation,
				through negotiated rulemaking, a procedure under which, subject to subsection
				(b), the applicable authority shall certify association health plans which
				apply for certification as meeting the requirements of this part.
								(b)StandardsUnder
				the procedure prescribed pursuant to subsection (a), in the case of an
				association health plan that provides at least one benefit option which does
				not consist of health insurance coverage, the applicable authority shall
				certify such plan as meeting the requirements of this part only if the
				applicable authority is satisfied that—
									(1)such
				certification—
										(A)is administratively
				feasible;
										(B)is not adverse to
				the interests of the individuals covered under the plan; and
										(C)is protective of
				the rights and benefits of the individuals covered under the plan; and
										(2)the applicable
				requirements of this part are met (or, upon the date on which the plan is to
				commence operations, will be met) with respect to the plan.
									(c)Requirements
				applicable to certified plansAn association health plan with
				respect to which certification under this part is in effect shall meet the
				applicable requirements of this part, effective on the date of certification
				(or, if later, on the date on which the plan is to commence operations).
								(d)Requirements for
				continued certificationThe applicable authority may provide by
				regulation, through negotiated rulemaking, for continued certification of
				association health plans under this part.
								(e)Class
				certification for fully insured plansThe applicable authority
				shall establish a class certification procedure for association health plans
				under which all benefits consist of health insurance coverage. Under such
				procedure, the applicable authority shall provide for the granting of
				certification under this part to the plans in each class of such association
				health plans upon appropriate filing under such procedure in connection with
				plans in such class and payment of the prescribed fee under section
				807(a).
								(f)Certification of
				self-insured association health plansAn association health plan
				which offers one or more benefit options which do not consist of health
				insurance coverage may be certified under this part only if such plan consists
				of any of the following:
									(1)a plan which
				offered such coverage on the date of the enactment of the
				Small Business Access and Choice for
				Entrepreneurs Act of 2007;
									(2)a plan under which
				the sponsor does not restrict membership to one or more trades and businesses
				or industries and whose eligible participating employers represent a broad
				cross-section of trades and businesses or industries; or
									(3)a plan whose
				eligible participating employers represent one or more trades or businesses, or
				one or more industries, which have been indicated as having average or
				above-average health insurance risk or health claims experience by reason of
				State rate filings, denials of coverage, proposed premium rate levels, and
				other means demonstrated by such plan in accordance with regulations which the
				Secretary shall prescribe through negotiated rulemaking, including (but not
				limited to) the following: agriculture; automobile dealerships; barbering and
				cosmetology; child care; construction; dance, theatrical, and orchestra
				productions; disinfecting and pest control; eating and drinking establishments;
				fishing; hospitals; labor organizations; logging; manufacturing (metals);
				mining; medical and dental practices; medical laboratories; sanitary services;
				transportation (local and freight); and warehousing.
									803.Requirements
				relating to sponsors and boards of trustees
								(a)SponsorThe
				requirements of this subsection are met with respect to an association health
				plan if the sponsor has met (or is deemed under this part to have met) the
				requirements of section 801(b) for a continuous period of not less than 3 years
				ending with the date of the application for certification under this
				part.
								(b)Board of
				trusteesThe requirements of this subsection are met with respect
				to an association health plan if the following requirements are met:
									(1)Fiscal
				controlThe plan is operated, pursuant to a trust agreement, by a
				board of trustees which has complete fiscal control over the plan and which is
				responsible for all operations of the plan.
									(2)Rules of
				operation and financial controlsThe board of trustees has in
				effect rules of operation and financial controls, based on a 3-year plan of
				operation, adequate to carry out the terms of the plan and to meet all
				requirements of this title applicable to the plan.
									(3)Rules governing
				relationship to participating employers and to contractors
										(A)In
				GeneralExcept as provided in subparagraphs (B) and (C), the
				members of the board of trustees are individuals selected from individuals who
				are the owners, officers, directors, or employees of the participating
				employers or who are partners in the participating employers and actively
				participate in the business.
										(B)Limitation
											(i)General
				ruleExcept as provided in clauses (ii) and (iii), no such member
				is an owner, officer, director, or employee of, or partner in, a contract
				administrator or other service provider to the plan.
											(ii)Limited
				exception for providers of services solely on behalf of the
				sponsorOfficers or employees of a sponsor which is a service
				provider (other than a contract administrator) to the plan may be members of
				the board if they constitute not more than 25 percent of the membership of the
				board and they do not provide services to the plan other than on behalf of the
				sponsor.
											(iii)Treatment of
				providers of medical careIn the case of a sponsor which is an
				association whose membership consists primarily of providers of medical care,
				clause (i) shall not apply in the case of any service provider described in
				subparagraph (A) who is a provider of medical care under the plan.
											(C)Certain plans
				excludedSubparagraph (A) shall not apply to an association
				health plan which is in existence on the date of the enactment of the
				Small Business Access and Choice for
				Entrepreneurs Act of 2007.
										(D)Sole
				authorityThe board has sole authority under the plan to approve
				applications for participation in the plan and to contract with a service
				provider to administer the day-to-day affairs of the plan.
										(c)Treatment of
				franchise networksIn the case of a group health plan which is
				established and maintained by a franchiser for a franchise network consisting
				of its franchisees—
									(1)the requirements
				of subsection (a) and section 801(a)(1) shall be deemed met if such
				requirements would otherwise be met if the franchiser were deemed to be the
				sponsor referred to in section 801(b), such network were deemed to be an
				association described in section 801(b), and each franchisee were deemed to be
				a member (of the association and the sponsor) referred to in section 801(b);
				and
									(2)the requirements
				of section 804(a)(1) shall be deemed met.
									The
				Secretary may by regulation, through negotiated rulemaking, define for purposes
				of this subsection the terms franchiser, franchise
				network, and franchisee.(d)Certain
				collectively bargained plans
									(1)In
				GeneralIn the case of a group health plan described in paragraph
				(2)—
										(A)the requirements
				of subsection (a) and section 801(a)(1) shall be deemed met;
										(B)the joint board of
				trustees shall be deemed a board of trustees with respect to which the
				requirements of subsection (b) are met; and
										(C)the requirements
				of section 804 shall be deemed met.
										(2)RequirementsA
				group health plan is described in this paragraph if—
										(A)the plan is a
				multiemployer plan; or
										(B)the plan is in
				existence on April 1, 1997, and would be described in section 3(40)(A)(i) but
				solely for the failure to meet the requirements of section 3(40)(C)(ii).
										804.Participation
				and coverage requirements
								(a)Covered
				employers and individualsThe requirements of this subsection are
				met with respect to an association health plan if, under the terms of the
				plan—
									(1)each participating
				employer must be—
										(A)a member of the
				sponsor;
										(B)the sponsor;
				or
										(C)an affiliated
				member of the sponsor with respect to which the requirements of subsection (b)
				are met;
										except
				that, in the case of a sponsor which is a professional association or other
				individual-based association, if at least one of the officers, directors, or
				employees of an employer, or at least one of the individuals who are partners
				in an employer and who actively participates in the business, is a member or
				such an affiliated member of the sponsor, participating employers may also
				include such employer; and(2)all individuals
				commencing coverage under the plan after certification under this part must
				be—
										(A)active or retired
				owners (including self-employed individuals), officers, directors, or employees
				of, or partners in, participating employers; or
										(B)the beneficiaries
				of individuals described in subparagraph (A).
										(b)Coverage of
				previously uninsured employeesIn the case of an association
				health plan in existence on the date of the enactment of the
				Small Business Access and Choice for
				Entrepreneurs Act of 2007, an affiliated member of the sponsor of
				the plan may be offered coverage under the plan as a participating employer
				only if—
									(1)the affiliated
				member was an affiliated member on the date of certification under this part;
				or
									(2)during the
				12-month period preceding the date of the offering of such coverage, the
				affiliated member has not maintained or contributed to a group health plan with
				respect to any of its employees who would otherwise be eligible to participate
				in such association health plan.
									(c)Individual
				market unaffectedThe requirements of this subsection are met
				with respect to an association health plan if, under the terms of the plan, no
				participating employer may provide health insurance coverage in the individual
				market for any employee not covered under the plan which is similar to the
				coverage contemporaneously provided to employees of the employer under the
				plan, if such exclusion of the employee from coverage under the plan is based
				on a health status-related factor with respect to the employee and such
				employee would, but for such exclusion on such basis, be eligible for coverage
				under the plan.
								(d)Prohibition of
				discrimination against employers and employees eligible To
				participateThe requirements of this subsection are met with
				respect to an association health plan if—
									(1)under the terms of
				the plan, all employers meeting the preceding requirements of this section are
				eligible to qualify as participating employers for all geographically available
				coverage options, unless, in the case of any such employer, participation or
				contribution requirements of the type referred to in section 2711 of the
				Public Health Service Act are not
				met;
									(2)upon request, any
				employer eligible to participate is furnished information regarding all
				coverage options available under the plan; and
									(3)the applicable
				requirements of sections 701, 702, and 703 are met with respect to the
				plan.
									805.Other
				requirements relating to plan documents, contribution rates, and benefit
				options
								(a)In
				GeneralThe requirements of this section are met with respect to
				an association health plan if the following requirements are met:
									(1)Contents of
				governing instrumentsThe instruments governing the plan include
				a written instrument, meeting the requirements of an instrument required under
				section 402(a)(1), which—
										(A)provides that the
				board of trustees serves as the named fiduciary required for plans under
				section 402(a)(1) and serves in the capacity of a plan administrator (referred
				to in section 3(16)(A));
										(B)provides that the
				sponsor of the plan is to serve as plan sponsor (referred to in section
				3(16)(B)); and
										(C)incorporates the
				requirements of section 806.
										(2)Contribution
				rates must be nondiscriminatory
										(A)The contribution
				rates for any participating small employer do not vary on the basis of the
				claims experience of such employer and do not vary on the basis of the type of
				business or industry in which such employer is engaged.
										(B)Nothing in this
				title or any other provision of law shall be construed to preclude an
				association health plan, or a health insurance issuer offering health insurance
				coverage in connection with an association health plan, from—
											(i)setting
				contribution rates based on the claims experience of the plan; or
											(ii)varying
				contribution rates for small employers in a State to the extent that such rates
				could vary using the same methodology employed in such State for regulating
				premium rates in the small group market with respect to health insurance
				coverage offered in connection with bona fide associations (within the meaning
				of section 2791(d)(3) of the Public Health
				Service Act),
											subject
				to the requirements of section 702(b) relating to contribution rates.(3)Floor for number
				of covered individuals with respect to certain plansIf any
				benefit option under the plan does not consist of health insurance coverage,
				the plan has as of the beginning of the plan year not fewer than 1,000
				participants and beneficiaries.
									(4)Marketing
				requirements
										(A)In
				GeneralIf a benefit option which consists of health insurance
				coverage is offered under the plan, State-licensed insurance agents shall be
				used to distribute to small employers coverage which does not consist of health
				insurance coverage in a manner comparable to the manner in which such agents
				are used to distribute health insurance coverage.
										(B)State-licensed
				insurance agentsFor purposes of subparagraph (A), the term
				State-licensed insurance agents means one or more agents who are
				licensed in a State and are subject to the laws of such State relating to
				licensure, qualification, testing, examination, and continuing education of
				persons authorized to offer, sell, or solicit health insurance coverage in such
				State.
										(5)Regulatory
				requirementsSuch other requirements as the applicable authority
				determines are necessary to carry out the purposes of this part, which shall be
				prescribed by the applicable authority by regulation through negotiated
				rulemaking.
									(b)Health benefit
				options under an association health plan
									(1)Examples of types
				of coverageThe health benefits coverage made available through
				an association health plan may include, but is not limited to, any of the
				following if it meets the other applicable requirements of this title:
										(A)Coverage through a
				health maintenance organization.
										(B)Coverage in
				connection with a preferred provider organization.
										(C)Coverage in
				connection with a licensed provider-sponsored organization.
										(D)Indemnity coverage
				through an insurance company.
										(E)Coverage offered
				in connection with a contribution into a medical savings account or flexible
				spending account.
										(F)Coverage that
				includes a point-of-service option.
										(G)Any combination of
				such types of coverage.
										(2)Health insurance
				coverage options
										(A)In
				GeneralAn association health plan shall include a minimum of 4
				health insurance coverage options. At least 1 option shall be a non network
				option. At least 2 options shall meet all applicable State benefit
				mandates.
										(B)Model benefits
				packageThe Secretary in consultation with the National
				Association of Insurance Commissioners shall develop a model benefits package
				for health insurance coverage not later than one year after the date of the
				enactment of the Consensus Health Care Access and Choice Act of 2003.
										(C)Exception to
				General ruleAn association health plan may offer 2 options that
				meet the requirements of the model benefits package in lieu of the State
				benefit mandate offerings required under subparagraph (A).
										(3)Permitting
				association health plans to adjust distributions among issuers to reflect
				relative risk of enrolleesNothing in this section shall be
				construed as precluding an association health plan from providing for
				adjustments in amounts distributed among the health insurance issuers offering
				health benefits coverage through the association health plan based on factors
				such as the relative health care risk of members enrolled under the coverage
				offered by the different issuers.
									(4)ConstructionExcept
				as provided in subparagraph (2), nothing in this part or any provision of State
				law (as defined in section 514(c)(1)) shall be construed to preclude an
				association health plan, or a health insurance issuer offering health insurance
				coverage in connection with an association health plan, from exercising its
				sole discretion in selecting the specific items and services consisting of
				medical care to be included as benefits under such plan or coverage, except
				(subject to section 514) in the case of any law to the extent that it (1)
				prohibits an exclusion of a specific disease from such coverage, or (2) is not
				preempted under section 731(a)(1) with respect to matters governed by section
				711 or 712.
									806.Maintenance of
				reserves and provisions for solvency for plans providing health benefits in
				addition to health insurance coverage
								(a)In
				GeneralThe requirements of this section are met with respect to
				an association health plan if—
									(1)the benefits under
				the plan consist solely of health insurance coverage; or
									(2)if the plan
				provides any additional benefit options which do not consist of health
				insurance coverage, the plan—
										(A)establishes and
				maintains reserves with respect to such additional benefit options, in amounts
				recommended by the qualified actuary, consisting of—
											(i)a
				reserve sufficient for unearned contributions;
											(ii)a
				reserve sufficient for benefit liabilities which have been incurred, which have
				not been satisfied, and for which risk of loss has not yet been transferred,
				and for expected administrative costs with respect to such benefit
				liabilities;
											(iii)a reserve
				sufficient for any other obligations of the plan; and
											(iv)a
				reserve sufficient for a margin of error and other fluctuations, taking into
				account the specific circumstances of the plan; and
											(B)establishes and
				maintains aggregate and specific excess/stop loss insurance and solvency
				indemnification, with respect to such additional benefit options for which risk
				of loss has not yet been transferred, as follows:
											(i)The plan shall
				secure aggregate excess/stop loss insurance for the plan with an attachment
				point which is not greater than 125 percent of expected gross annual claims.
				The applicable authority may by regulation, through negotiated rulemaking,
				provide for upward adjustments in the amount of such percentage in specified
				circumstances in which the plan specifically provides for and maintains
				reserves in excess of the amounts required under subparagraph (A).
											(ii)The plan shall
				secure specific excess/stop loss insurance for the plan with an attachment
				point which is at least equal to an amount recommended by the plan’s qualified
				actuary (but not more than $175,000). The applicable authority may by
				regulation, through negotiated rulemaking, provide for adjustments in the
				amount of such insurance in specified circumstances in which the plan
				specifically provides for and maintains reserves in excess of the amounts
				required under subparagraph (A).
											(iii)The plan shall
				secure indemnification insurance for any claims which the plan is unable to
				satisfy by reason of a plan termination.
											Any
				regulations prescribed by the applicable authority pursuant to clause (i) or
				(ii) of subparagraph (B) may allow for such adjustments in the required levels
				of excess/stop loss insurance as the qualified actuary may recommend, taking
				into account the specific circumstances of the plan.(b)Minimum surplus
				in addition to claims reservesIn the case of any association
				health plan described in subsection (a)(2), the requirements of this subsection
				are met if the plan establishes and maintains surplus in an amount at least
				equal to—
									(1)$500,000;
				or
									(2)such greater
				amount (but not greater than $2,000,000) as may be set forth in regulations
				prescribed by the applicable authority through negotiated rulemaking, based on
				the level of aggregate and specific excess/stop loss insurance provided with
				respect to such plan.
									(c)Additional
				requirementsIn the case of any association health plan described
				in subsection (a)(2), the applicable authority may provide such additional
				requirements relating to reserves and excess/stop loss insurance as the
				applicable authority considers appropriate. Such requirements may be provided
				by regulation, through negotiated rulemaking, with respect to any such plan or
				any class of such plans.
								(d)Adjustments for
				excess/Stop loss insuranceThe applicable authority may provide
				for adjustments to the levels of reserves otherwise required under subsections
				(a) and (b) with respect to any plan or class of plans to take into account
				excess/stop loss insurance provided with respect to such plan or plans.
								(e)Alternative
				means of complianceThe applicable authority may permit an
				association health plan described in subsection (a)(2) to substitute, for all
				or part of the requirements of this section (except subsection (a)(2)(B)(iii)),
				such security, guarantee, hold-harmless arrangement, or other financial
				arrangement as the applicable authority determines to be adequate to enable the
				plan to fully meet all its financial obligations on a timely basis and is
				otherwise no less protective of the interests of participants and beneficiaries
				than the requirements for which it is substituted. The applicable authority may
				take into account, for purposes of this subsection, evidence provided by the
				plan or sponsor which demonstrates an assumption of liability with respect to
				the plan. Such evidence may be in the form of a contract of indemnification,
				lien, bonding, insurance, letter of credit, recourse under applicable terms of
				the plan in the form of assessments of participating employers, security, or
				other financial arrangement.
								(f)Measures To
				ensure continued payment of benefits by certain plans in distress
									(1)Payments by
				certain plans to Association Health Plan Fund
										(A)In
				GeneralIn the case of an association health plan described in
				subsection (a)(2), the requirements of this subsection are met if the plan
				makes payments into the Association Health Plan Fund under this subparagraph
				when they are due. Such payments shall consist of annual payments in the amount
				of $5,000, and, in addition to such annual payments, such supplemental payments
				as the Secretary may determine to be necessary under paragraph (2). Payments
				under this paragraph are payable to the Fund at the time determined by the
				Secretary. Initial payments are due in advance of certification under this
				part. Payments shall continue to accrue until a plan’s assets are distributed
				pursuant to a termination procedure.
										(B)Penalties for
				failure to make paymentsIf any payment is not made by a plan
				when it is due, a late payment charge of not more than 100 percent of the
				payment which was not timely paid shall be payable by the plan to the
				Fund.
										(C)Continued duty of
				the SecretaryThe Secretary shall not cease to carry out the
				provisions of paragraph (2) on account of the failure of a plan to pay any
				payment when due.
										(2)Payments by
				Secretary to continue excess/stop loss insurance coverage and indemnification
				insurance coverage for certain plansIn any case in which the
				applicable authority determines that there is, or that there is reason to
				believe that there will be: (A) a failure to take necessary corrective actions
				under section 809(a) with respect to an association health plan described in
				subsection (a)(2); or (B) a termination of such a plan under section 809(b) or
				810(b)(8) (and, if the applicable authority is not the Secretary, certifies
				such determination to the Secretary), the Secretary shall determine the amounts
				necessary to make payments to an insurer (designated by the Secretary) to
				maintain in force excess/stop loss insurance coverage or indemnification
				insurance coverage for such plan, if the Secretary determines that there is a
				reasonable expectation that, without such payments, claims would not be
				satisfied by reason of termination of such coverage. The Secretary shall, to
				the extent provided in advance in appropriation Acts, pay such amounts so
				determined to the insurer designated by the Secretary.
									(3)Association
				Health Plan Fund
										(A)In
				GeneralThere is established on the books of the Treasury a fund
				to be known as the Association Health Plan Fund. The Fund shall
				be available for making payments pursuant to paragraph (2). The Fund shall be
				credited with payments received pursuant to paragraph (1)(A), penalties
				received pursuant to paragraph (1)(B); and earnings on investments of amounts
				of the Fund under subparagraph (B).
										(B)InvestmentWhenever
				the Secretary determines that the moneys of the fund are in excess of current
				needs, the Secretary may request the investment of such amounts as the
				Secretary determines advisable by the Secretary of the Treasury in obligations
				issued or guaranteed by the United States.
										(g)Excess/Stop loss
				insuranceFor purposes of this section—
									(1)Aggregate
				excess/stop loss insuranceThe term aggregate excess/stop
				loss insurance means, in connection with an association health plan, a
				contract—
										(A)under which an
				insurer (meeting such minimum standards as the applicable authority may
				prescribe by regulation through negotiated rulemaking) provides for payment to
				the plan with respect to aggregate claims under the plan in excess of an amount
				or amounts specified in such contract;
										(B)which is
				guaranteed renewable; and
										(C)which allows for
				payment of premiums by any third party on behalf of the insured plan.
										(2)Specific
				excess/stop loss insuranceThe term specific excess/stop
				loss insurance means, in connection with an association health plan, a
				contract—
										(A)under which an
				insurer (meeting such minimum standards as the applicable authority may
				prescribe by regulation through negotiated rulemaking) provides for payment to
				the plan with respect to claims under the plan in connection with a covered
				individual in excess of an amount or amounts specified in such contract in
				connection with such covered individual;
										(B)which is
				guaranteed renewable; and
										(C)which allows for
				payment of premiums by any third party on behalf of the insured plan.
										(h)Indemnification
				insuranceFor purposes of this section, the term
				indemnification insurance means, in connection with an association
				health plan, a contract—
									(1)under which an
				insurer (meeting such minimum standards as the applicable authority may
				prescribe through negotiated rulemaking) provides for payment to the plan with
				respect to claims under the plan which the plan is unable to satisfy by reason
				of a termination pursuant to section 809(b) (relating to mandatory
				termination);
									(2)which is
				guaranteed renewable and noncancellable for any reason (except as the
				applicable authority may prescribe by regulation through negotiated
				rulemaking); and
									(3)which allows for
				payment of premiums by any third party on behalf of the insured plan.
									(i)ReservesFor
				purposes of this section, the term reserves means, in connection
				with an association health plan, plan assets which meet the fiduciary standards
				under part 4 and such additional requirements regarding liquidity as the
				applicable authority may prescribe through negotiated rulemaking.
								(j)Solvency
				Standards Working Group
									(1)In
				GeneralWithin 90 days after the date of the enactment of the
				Small Business Access and Choice for
				Entrepreneurs Act of 2007, the applicable authority shall
				establish a Solvency Standards Working Group. In prescribing the initial
				regulations under this section, the applicable authority shall take into
				account the recommendations of such Working Group.
									(2)MembershipThe
				Working Group shall consist of not more than 15 members appointed by the
				applicable authority. The applicable authority shall include among persons
				invited to membership on the Working Group at least one of each of the
				following:
										(A)a representative
				of the National Association of Insurance Commissioners;
										(B)a representative
				of the American Academy of Actuaries;
										(C)a representative of
				the State governments, or their interests;
										(D)a representative
				of existing self-insured arrangements, or their interests;
										(E)a representative
				of associations of the type referred to in section 801(b)(1), or their
				interests; and
										(F)a representative
				of multiemployer plans that are group health plans, or their interests.
										807.Requirements
				for application and related requirements
								(a)Filing
				feeUnder the procedure prescribed pursuant to section 802(a), an
				association health plan shall pay to the applicable authority at the time of
				filing an application for certification under this part a filing fee in the
				amount of $5,000, which shall be available in the case of the Secretary, to the
				extent provided in appropriation Acts, for the sole purpose of administering
				the certification procedures applicable with respect to association health
				plans.
								(b)Information To
				be included in application for certificationAn application for
				certification under this part meets the requirements of this section only if it
				includes, in a manner and form which shall be prescribed by the applicable
				authority through negotiated rulemaking, at least the following
				information:
									(1)Identifying
				informationThe names and addresses of—
										(A)the sponsor;
				and
										(B)the members of the
				board of trustees of the plan.
										(2)States in which
				plan intends to do businessThe States in which participants and
				beneficiaries under the plan are to be located and the number of them expected
				to be located in each such State.
									(3)Bonding
				requirementsEvidence provided by the board of trustees that the
				bonding requirements of section 412 will be met as of the date of the
				application or (if later) commencement of operations.
									(4)Plan
				documentsA copy of the documents governing the plan (including
				any bylaws and trust agreements), the summary plan description, and other
				material describing the benefits that will be provided to participants and
				beneficiaries under the plan.
									(5)Agreements with
				service providersA copy of any agreements between the plan and
				contract administrators and other service providers.
									(6)Funding
				reportIn the case of association health plans providing benefits
				options in addition to health insurance coverage, a report setting forth
				information with respect to such additional benefit options determined as of a
				date within the 120-day period ending with the date of the application,
				including the following:
										(A)ReservesA
				statement, certified by the board of trustees of the plan, and a statement of
				actuarial opinion, signed by a qualified actuary, that all applicable
				requirements of section 806 are or will be met in accordance with regulations
				which the applicable authority shall prescribe through negotiated
				rulemaking.
										(B)Adequacy of
				contribution ratesA statement of actuarial opinion, signed by a
				qualified actuary, which sets forth a description of the extent to which
				contribution rates are adequate to provide for the payment of all obligations
				and the maintenance of required reserves under the plan for the 12-month period
				beginning with such date within such 120-day period, taking into account the
				expected coverage and experience of the plan. If the contribution rates are not
				fully adequate, the statement of actuarial opinion shall indicate the extent to
				which the rates are inadequate and the changes needed to ensure
				adequacy.
										(C)Current and
				projected value of assets and liabilitiesA statement of
				actuarial opinion signed by a qualified actuary, which sets forth the current
				value of the assets and liabilities accumulated under the plan and a projection
				of the assets, liabilities, income, and expenses of the plan for the 12-month
				period referred to in subparagraph (B). The income statement shall identify
				separately the plan’s administrative expenses and claims.
										(D)Costs of
				coverage to be charged and other expensesA statement of the
				costs of coverage to be charged, including an itemization of amounts for
				administration, reserves, and other expenses associated with the operation of
				the plan.
										(E)Other
				informationAny other information as may be determined by the
				applicable authority, by regulation through negotiated rulemaking, as necessary
				to carry out the purposes of this part.
										(c)Filing notice of
				certification with StatesA certification granted under this part
				to an association health plan shall not be effective unless written notice of
				such certification is filed with the applicable State authority of each State
				in which at least 25 percent of the participants and beneficiaries under the
				plan are located. For purposes of this subsection, an individual shall be
				considered to be located in the State in which a known address of such
				individual is located or in which such individual is employed.
								(d)Notice of
				material changesIn the case of any association health plan
				certified under this part, descriptions of material changes in any information
				which was required to be submitted with the application for the certification
				under this part shall be filed in such form and manner as shall be prescribed
				by the applicable authority by regulation through negotiated rulemaking. The
				applicable authority may require by regulation, through negotiated rulemaking,
				prior notice of material changes with respect to specified matters which might
				serve as the basis for suspension or revocation of the certification.
								(e)Reporting
				requirements for certain association health plansAn association
				health plan certified under this part which provides benefit options in
				addition to health insurance coverage for such plan year shall meet the
				requirements of section 103 by filing an annual report under such section which
				shall include information described in subsection (b)(6) with respect to the
				plan year and, notwithstanding section 104(a)(1)(A), shall be filed with the
				applicable authority not later than 90 days after the close of the plan year
				(or on such later date as may be prescribed by the applicable authority). The
				applicable authority may require by regulation through negotiated rulemaking
				such interim reports as it considers appropriate.
								(f)Engagement of
				qualified actuaryThe board of trustees of each association
				health plan which provides benefits options in addition to health insurance
				coverage and which is applying for certification under this part or is
				certified under this part shall engage, on behalf of all participants and
				beneficiaries, a qualified actuary who shall be responsible for the preparation
				of the materials comprising information necessary to be submitted by a
				qualified actuary under this part. The qualified actuary shall utilize such
				assumptions and techniques as are necessary to enable such actuary to form an
				opinion as to whether the contents of the matters reported under this
				part—
									(1)are in the
				aggregate reasonably related to the experience of the plan and to reasonable
				expectations; and
									(2)represent such
				actuary’s best estimate of anticipated experience under the plan.
									The
				opinion by the qualified actuary shall be made with respect to, and shall be
				made a part of, the annual report.808.Notice
				requirements for voluntary terminationExcept as provided in section 809(b), an
				association health plan which is or has been certified under this part may
				terminate (upon or at any time after cessation of accruals in benefit
				liabilities) only if the board of trustees—
								(1)not less than 60
				days before the proposed termination date, provides to the participants and
				beneficiaries a written notice of intent to terminate stating that such
				termination is intended and the proposed termination date;
								(2)develops a plan
				for winding up the affairs of the plan in connection with such termination in a
				manner which will result in timely payment of all benefits for which the plan
				is obligated; and
								(3)submits such plan
				in writing to the applicable authority.
								Actions
				required under this section shall be taken in such form and manner as may be
				prescribed by the applicable authority by regulation through negotiated
				rulemaking.809.Corrective
				actions and mandatory termination
								(a)Actions To avoid
				depletion of reservesAn association health plan which is
				certified under this part and which provides benefits other than health
				insurance coverage shall continue to meet the requirements of section 806,
				irrespective of whether such certification continues in effect. The board of
				trustees of such plan shall determine quarterly whether the requirements of
				section 806 are met. In any case in which the board determines that there is
				reason to believe that there is or will be a failure to meet such requirements,
				or the applicable authority makes such a determination and so notifies the
				board, the board shall immediately notify the qualified actuary engaged by the
				plan, and such actuary shall, not later than the end of the next following
				month, make such recommendations to the board for corrective action as the
				actuary determines necessary to ensure compliance with section 806. Not later
				than 30 days after receiving from the actuary recommendations for corrective
				actions, the board shall notify the applicable authority (in such form and
				manner as the applicable authority may prescribe by regulation through
				negotiated rulemaking) of such recommendations of the actuary for corrective
				action, together with a description of the actions (if any) that the board has
				taken or plans to take in response to such recommendations. The board shall
				thereafter report to the applicable authority, in such form and frequency as
				the applicable authority may specify to the board, regarding corrective action
				taken by the board until the requirements of section 806 are met.
								(b)Mandatory
				terminationIn any case in which—
									(1)the applicable
				authority has been notified under subsection (a) of a failure of an association
				health plan which is or has been certified under this part and is described in
				section 806(a)(2) to meet the requirements of section 806 and has not been
				notified by the board of trustees of the plan that corrective action has
				restored compliance with such requirements; and
									(2)the applicable
				authority determines that there is a reasonable expectation that the plan will
				continue to fail to meet the requirements of section 806,
									the board
				of trustees of the plan shall, at the direction of the applicable authority,
				terminate the plan and, in the course of the termination, take such actions as
				the applicable authority may require, including satisfying any claims referred
				to in section 806(a)(2)(B)(iii) and recovering for the plan any liability under
				subsection (a)(2)(B)(iii) or (e) of section 806, as necessary to ensure that
				the affairs of the plan will be, to the maximum extent possible, wound up in a
				manner which will result in timely provision of all benefits for which the plan
				is obligated.810.Trusteeship by
				the Secretary of insolvent association health plans providing health benefits
				in addition to health insurance coverage
								(a)Appointment of
				Secretary as trustee for insolvent plansWhenever the Secretary
				determines that an association health plan which is or has been certified under
				this part and which is described in section 806(a)(2) will be unable to provide
				benefits when due or is otherwise in a financially hazardous condition, as
				shall be defined by the Secretary by regulation through negotiated rulemaking,
				the Secretary shall, upon notice to the plan, apply to the appropriate United
				States district court for appointment of the Secretary as trustee to administer
				the plan for the duration of the insolvency. The plan may appear as a party and
				other interested persons may intervene in the proceedings at the discretion of
				the court. The court shall appoint such Secretary trustee if the court
				determines that the trusteeship is necessary to protect the interests of the
				participants and beneficiaries or providers of medical care or to avoid any
				unreasonable deterioration of the financial condition of the plan. The
				trusteeship of such Secretary shall continue until the conditions described in
				the first sentence of this subsection are remedied or the plan is
				terminated.
								(b)Powers as
				trusteeThe Secretary, upon appointment as trustee under
				subsection (a), shall have the power—
									(1)to do any act
				authorized by the plan, this title, or other applicable provisions of law to be
				done by the plan administrator or any trustee of the plan;
									(2)to require the
				transfer of all (or any part) of the assets and records of the plan to the
				Secretary as trustee;
									(3)to invest any
				assets of the plan which the Secretary holds in accordance with the provisions
				of the plan, regulations prescribed by the Secretary through negotiated
				rulemaking, and applicable provisions of law;
									(4)to require the
				sponsor, the plan administrator, any participating employer, and any employee
				organization representing plan participants to furnish any information with
				respect to the plan which the Secretary as trustee may reasonably need in order
				to administer the plan;
									(5)to collect for the
				plan any amounts due the plan and to recover reasonable expenses of the
				trusteeship;
									(6)to commence,
				prosecute, or defend on behalf of the plan any suit or proceeding involving the
				plan;
									(7)to issue, publish,
				or file such notices, statements, and reports as may be required by the
				Secretary by regulation through negotiated rulemaking or required by any order
				of the court;
									(8)to terminate the
				plan (or provide for its termination accordance with section 809(b)) and
				liquidate the plan assets, to restore the plan to the responsibility of the
				sponsor, or to continue the trusteeship;
									(9)to provide for the
				enrollment of plan participants and beneficiaries under appropriate coverage
				options; and
									(10)to do such other
				acts as may be necessary to comply with this title or any order of the court
				and to protect the interests of plan participants and beneficiaries and
				providers of medical care.
									(c)Notice of
				appointmentAs soon as practicable after the Secretary’s
				appointment as trustee, the Secretary shall give notice of such appointment
				to—
									(1)the sponsor and
				plan administrator;
									(2)each
				participant;
									(3)each participating
				employer; and
									(4)if applicable,
				each employee organization which, for purposes of collective bargaining,
				represents plan participants.
									(d)Additional
				dutiesExcept to the extent inconsistent with the provisions of
				this title, or as may be otherwise ordered by the court, the Secretary, upon
				appointment as trustee under this section, shall be subject to the same duties
				as those of a trustee under section 704 of title 11, United States Code, and
				shall have the duties of a fiduciary for purposes of this title.
								(e)Other
				proceedingsAn application by the Secretary under this subsection
				may be filed notwithstanding the pendency in the same or any other court of any
				bankruptcy, mortgage foreclosure, or equity receivership proceeding, or any
				proceeding to reorganize, conserve, or liquidate such plan or its property, or
				any proceeding to enforce a lien against property of the plan.
								(f)Jurisdiction of
				court
									(1)In
				GeneralUpon the filing of an application for the appointment as
				trustee or the issuance of a decree under this section, the court to which the
				application is made shall have exclusive jurisdiction of the plan involved and
				its property wherever located with the powers, to the extent consistent with
				the purposes of this section, of a court of the United States having
				jurisdiction over cases under chapter 11 of title 11, United States Code.
				Pending an adjudication under this section such court shall stay, and upon
				appointment by it of the Secretary as trustee, such court shall continue the
				stay of, any pending mortgage foreclosure, equity receivership, or other
				proceeding to reorganize, conserve, or liquidate the plan, the sponsor, or
				property of such plan or sponsor, and any other suit against any receiver,
				conservator, or trustee of the plan, the sponsor, or property of the plan or
				sponsor. Pending such adjudication and upon the appointment by it of the
				Secretary as trustee, the court may stay any proceeding to enforce a lien
				against property of the plan or the sponsor or any other suit against the plan
				or the sponsor.
									(2)VenueAn
				action under this section may be brought in the judicial district where the
				sponsor or the plan administrator resides or does business or where any asset
				of the plan is situated. A district court in which such action is brought may
				issue process with respect to such action in any other judicial
				district.
									(g)PersonnelIn
				accordance with regulations which shall be prescribed by the Secretary through
				negotiated rulemaking, the Secretary shall appoint, retain, and compensate
				accountants, actuaries, and other professional service personnel as may be
				necessary in connection with the Secretary’s service as trustee under this
				section.
								811.State
				assessment authority
								(a)In
				GeneralNotwithstanding section 514, a State may impose by law a
				contribution tax on an association health plan described in section 806(a)(2),
				if the plan commenced operations in such State after the date of the enactment
				of the Small Business Access and Choice for
				Entrepreneurs Act of 2007.
								(b)Contribution
				taxFor purposes of this section, the term contribution
				tax imposed by a State on an association health plan means any tax
				imposed by such State if—
									(1)such tax is
				computed by applying a rate to the amount of premiums or contributions, with
				respect to individuals covered under the plan who are residents of such State,
				which are received by the plan from participating employers located in such
				State or from such individuals;
									(2)the rate of such
				tax does not exceed the rate of any tax imposed by such State on premiums or
				contributions received by insurers or health maintenance organizations for
				health insurance coverage offered in such State in connection with a group
				health plan;
									(3)such tax is
				otherwise nondiscriminatory; and
									(4)the amount of any
				such tax assessed on the plan is reduced by the amount of any tax or assessment
				otherwise imposed by the State on premiums, contributions, or both received by
				insurers or health maintenance organizations for health insurance coverage,
				aggregate excess/stop loss insurance (as defined in section 806(g)(1)),
				specific excess/stop loss insurance (as defined in section 806(g)(2)), other
				insurance related to the provision of medical care under the plan, or any
				combination thereof provided by such insurers or health maintenance
				organizations in such State in connection with such plan.
									812.Special rules
				for church plans
								(a)Election for
				church plansNotwithstanding section 4(b)(2), if a church, a
				convention or association of churches, or an organization described in section
				3(33)(C)(i) maintains a church plan which is a group health plan (as defined in
				section 733(a)(1)), and such church, convention, association, or organization
				makes an election with respect to such plan under this subsection (in such form
				and manner as the Secretary may by regulation prescribe), then the provisions
				of this section shall apply to such plan, with respect to benefits provided
				under such plan consisting of medical care, as if section 4(b)(2) did not
				contain an exclusion for church plans. Nothing in this subsection shall be
				construed to render any other section of this title applicable to church plans,
				except to the extent that such other section is incorporated by reference in
				this section.
								(b)Effect of
				election
									(1)Preemption of
				State insurance laws regulating covered church plansSubject to
				paragraphs (2) and (3), this section shall supersede any and all State laws
				which regulate insurance insofar as they may now or hereafter regulate church
				plans to which this section applies or trusts established under such church
				plans.
									(2)General State
				insurance regulation unaffected
										(A)In
				GeneralExcept as provided in subparagraph (B) and paragraph (3),
				nothing in this section shall be construed to exempt or relieve any person from
				any provision of State law which regulates insurance.
										(B)Church plans not
				to be deemed insurance companies or insurersNeither a church
				plan to which this section applies, nor any trust established under such a
				church plan, shall be deemed to be an insurance company or other insurer or to
				be engaged in the business of insurance for purposes of any State law
				purporting to regulate insurance companies or insurance contracts.
										(3)Preemption of
				certain State laws relating to premium rate regulation and benefit
				mandatesThe provisions of subsections (a)(2)(B) and (b) of
				section 805 shall apply with respect to a church plan to which this section
				applies in the same manner and to the same extent as such provisions apply with
				respect to association health plans.
									(4)DefinitionsFor
				purposes of this subsection—
										(A)State
				lawThe term State law includes all laws, decisions,
				rules, regulations, or other State action having the effect of law, of any
				State. A law of the United States applicable only to the District of Columbia
				shall be treated as a State law rather than a law of the United States.
										(B)StateThe
				term State includes a State, any political subdivision thereof, or
				any agency or instrumentality of either, which purports to regulate, directly
				or indirectly, the terms and conditions of church plans covered by this
				section.
										(c)Requirements for
				covered church plans
									(1)Fiduciary rules
				and exclusive purposeA fiduciary shall discharge his duties with
				respect to a church plan to which this section applies—
										(A)for the exclusive
				purpose of:
											(i)providing benefits
				to participants and their beneficiaries; and
											(ii)defraying
				reasonable expenses of administering the plan;
											(B)with the care,
				skill, prudence and diligence under the circumstances then prevailing that a
				prudent man acting in a like capacity and familiar with such matters would use
				in the conduct of an enterprise of a like character and with like aims;
				and
										(C)in accordance with
				the documents and instruments governing the plan.
										The
				requirements of this paragraph shall not be treated as not satisfied solely
				because the plan assets are commingled with other church assets, to the extent
				that such plan assets are separately accounted for.(2)Claims
				procedureIn accordance with regulations of the Secretary, every
				church plan to which this section applies shall—
										(A)provide adequate
				notice in writing to any participant or beneficiary whose claim for benefits
				under the plan has been denied, setting forth the specific reasons for such
				denial, written in a manner calculated to be understood by the
				participant;
										(B)afford a
				reasonable opportunity to any participant whose claim for benefits has been
				denied for a full and fair review by the appropriate fiduciary of the decision
				denying the claim; and
										(C)provide a written
				statement to each participant describing the procedures established pursuant to
				this paragraph.
										(3)Annual
				statementsIn accordance with regulations of the Secretary, every
				church plan to which this section applies shall file with the Secretary an
				annual statement—
										(A)stating the names
				and addresses of the plan and of the church, convention, or association
				maintaining the plan (and its principal place of business);
										(B)certifying that it
				is a church plan to which this section applies and that it complies with the
				requirements of paragraphs (1) and (2);
										(C)identifying the
				States in which participants and beneficiaries under the plan are or likely
				will be located during the 1-year period covered by the statement; and
										(D)containing a copy
				of a statement of actuarial opinion signed by a qualified actuary that the plan
				maintains capital, reserves, insurance, other financial arrangements, or any
				combination thereof adequate to enable the plan to fully meet all of its
				financial obligations on a timely basis.
										(4)DisclosureAt
				the time that the annual statement is filed by a church plan with the Secretary
				pursuant to paragraph (3), a copy of such statement shall be made available by
				the Secretary to the State insurance commissioner (or similar official) of any
				State. The name of each church plan and sponsoring organization filing an
				annual statement in compliance with paragraph (3) shall be published annually
				in the Federal Register.
									(d)EnforcementThe
				Secretary may enforce the provisions of this section in a manner consistent
				with section 502, to the extent applicable with respect to actions under
				section 502(a)(5), and with section 3(33)(D), except that, other than for the
				purpose of seeking a temporary restraining order, a civil action may be brought
				with respect to the plan’s failure to meet any requirement of this section only
				if the plan fails to correct its failure within the correction period described
				in section 3(33)(D). The other provisions of part 5 (except sections 501(a),
				503, 512, 514, and 515) shall apply with respect to the enforcement and
				administration of this section.
								(e)Definitions and
				other rulesFor purposes of this section—
									(1)In
				GeneralExcept as otherwise provided in this section, any term
				used in this section which is defined in any provision of this title shall have
				the definition provided such term by such provision.
									(2)Seminary
				studentsSeminary students who are enrolled in an institution of
				higher learning described in section 3(33)(C)(iv) and who are treated as
				participants under the terms of a church plan to which this section applies
				shall be deemed to be employees as defined in section 3(6) if the number of
				such students constitutes an insignificant portion of the total number of
				individuals who are treated as participants under the terms of the plan.
									813.Definitions and
				rules of construction
								(a)DefinitionsFor
				purposes of this part—
									(1)Group health
				planThe term group health plan has the meaning
				provided in section 733(a)(1) (after applying subsection (b) of this
				section).
									(2)Medical
				careThe term medical care has the meaning provided
				in section 733(a)(2).
									(3)Health insurance
				coverageThe term health insurance coverage has the
				meaning provided in section 733(b)(1).
									(4)Health insurance
				issuerThe term health insurance issuer has the
				meaning provided in section 733(b)(2).
									(5)Applicable
				authority
										(A)In
				GeneralExcept as provided in subparagraph (B), the term
				applicable authority means, in connection with an association
				health plan—
											(i)the State
				recognized pursuant to subsection (c) of section 506 as the State to which
				authority has been delegated in connection with such plan; or
											(ii)if there is no
				State referred to in clause (i), the Secretary.
											(B)Exceptions
											(i)Joint
				authoritiesWhere such term appears in section 808(3), section
				807(e) (in the first instance), section 809(a) (in the second instance),
				section 809(a) (in the fourth instance), and section 809(b)(1), such term
				means, in connection with an association health plan, the Secretary and the
				State referred to in subparagraph (A)(i) (if any) in connection with such
				plan.
											(ii)Regulatory
				authoritiesWhere such term appears in section 802(a) (in the
				first instance), section 802(d), section 802(e), section 803(d), section
				805(a)(5), section 806(a)(2), section 806(b), section 806(c), section 806(d),
				paragraphs (1)(A) and (2)(A) of section 806(g), section 806(h), section 806(i),
				section 806(j), section 807(a) (in the second instance), section 807(b),
				section 807(d), section 807(e) (in the second instance), section 808 (in the
				matter after paragraph (3)), and section 809(a) (in the third instance), such
				term means, in connection with an association health plan, the
				Secretary.
											(6)Health
				status-related factorThe term health status-related
				factor has the meaning provided in section 733(d)(2).
									(7)Individual
				market
										(A)In
				GeneralThe term individual market means the market
				for health insurance coverage offered to individuals other than in connection
				with a group health plan.
										(B)Treatment of
				very small groups
											(i)In
				GeneralSubject to clause (ii), such term includes coverage
				offered in connection with a group health plan that has fewer than 2
				participants as current employees or participants described in section
				732(d)(3) on the first day of the plan year.
											(ii)State
				exceptionClause (i) shall not apply in the case of health
				insurance coverage offered in a State if such State regulates the coverage
				described in such clause in the same manner and to the same extent as coverage
				in the small group market (as defined in section 2791(e)(5) of the
				Public Health Service Act) is
				regulated by such State.
											(8)Participating
				employerThe term participating employer means, in
				connection with an association health plan, any employer, if any individual who
				is an employee of such employer, a partner in such employer, or a self-employed
				individual who is such employer (or any dependent, as defined under the terms
				of the plan, of such individual) is or was covered under such plan in
				connection with the status of such individual as such an employee, partner, or
				self-employed individual in relation to the plan.
									(9)Applicable State
				authorityThe term applicable State authority means,
				with respect to a health insurance issuer in a State, the State insurance
				commissioner or official or officials designated by the State to enforce the
				requirements of title XXVII of the Public Health
				Service Act for the State involved with respect to such
				issuer.
									(10)Qualified
				actuaryThe term qualified actuary means an
				individual who is a member of the American Academy of Actuaries or meets such
				reasonable standards and qualifications as the Secretary may provide by
				regulation through negotiated rulemaking.
									(11)Affiliated
				memberThe term affiliated member means, in
				connection with a sponsor—
										(A)a person who is
				otherwise eligible to be a member of the sponsor but who elects an affiliated
				status with the sponsor,
										(B)in the case of a
				sponsor with members which consist of associations, a person who is a member of
				any such association and elects an affiliated status with the sponsor,
				or
										(C)in the case of an
				association health plan in existence on the date of the enactment of the
				Small Business Access and Choice for
				Entrepreneurs Act of 2007, a person eligible to be a member of
				the sponsor or one of its member associations.
										(12)Large
				employerThe term large employer means, in
				connection with a group health plan with respect to a plan year, an employer
				who employed an average of at least 51 employees on business days during the
				preceding calendar year and who employs at least 2 employees on the first day
				of the plan year.
									(13)Small
				employerThe term small employer means, in
				connection with a group health plan with respect to a plan year, an employer
				who is not a large employer.
									(b)Rules of
				construction
									(1)Employers and
				employeesFor purposes of determining whether a plan, fund, or
				program is an employee welfare benefit plan which is an association health
				plan, and for purposes of applying this title in connection with such plan,
				fund, or program so determined to be such an employee welfare benefit
				plan—
										(A)in the case of a
				partnership, the term employer (as defined in section (3)(5))
				includes the partnership in relation to the partners, and the term
				employee (as defined in section (3)(6)) includes any partner in
				relation to the partnership; and
										(B)in the case of a
				self-employed individual, the term employer (as defined in section
				3(5)) and the term employee (as defined in section 3(6)) shall
				include such individual.
										(2)Plans, funds,
				and programs treated as employee welfare benefit plansIn the
				case of any plan, fund, or program which was established or is maintained for
				the purpose of providing medical care (through the purchase of insurance or
				otherwise) for employees (or their dependents) covered thereunder and which
				demonstrates to the Secretary that all requirements for certification under
				this part would be met with respect to such plan, fund, or program if such
				plan, fund, or program were a group health plan, such plan, fund, or program
				shall be treated for purposes of this title as an employee welfare benefit plan
				on and after the date of such
				demonstration.
									.
				(b)Conforming
			 amendments to preemption rules
					(1)Section 514(b)(6)
			 of such Act (29 U.S.C. 1144(b)(6)) is amended by adding at the end the
			 following new subparagraph:
						
							(E)The preceding subparagraphs of this
				paragraph do not apply with respect to any State law in the case of an
				association health plan which is certified under part
				8.
							.
					(2)Section 514 of
			 such Act (29 U.S.C. 1144) is amended—
						(A)in subsection
			 (b)(4), by striking Subsection (a) and inserting
			 Subsections (a) and (d);
						(B)in subsection
			 (b)(5), by striking subsection (a) in subparagraph (A) and
			 inserting subsection (a) of this section and subsections (a)(2)(B) and
			 (b) of section 805, and by striking subsection (a) in
			 subparagraph (B) and inserting subsection (a) of this section or
			 subsection (a)(2)(B) or (b) of section 805;
						(C)by redesignating
			 subsection (d) as subsection (e); and
						(D)by inserting after
			 subsection (c) the following new subsection:
							
								(d)(1)Except as provided in
				subsection (b)(4), the provisions of this title shall supersede any and all
				State laws insofar as they may now or hereafter preclude, or have the effect of
				precluding, a health insurance issuer from offering health insurance coverage
				in connection with an association health plan which is certified under part
				8.
									(2)Except as provided in paragraphs (4)
				and (5) of subsection (b) of this section—
										(A)In any case in which health insurance
				coverage of any policy type is offered under an association health plan
				certified under part 8 to a participating employer operating in such State, the
				provisions of this title shall supersede any and all laws of such State insofar
				as they may preclude a health insurance issuer from offering health insurance
				coverage of the same policy type to other employers operating in the State
				which are eligible for coverage under such association health plan, whether or
				not such other employers are participating employers in such plan.
										(B)In any case in which health insurance
				coverage of any policy type is offered under an association health plan in a
				State and the filing, with the applicable State authority, of the policy form
				in connection with such policy type is approved by such State authority, the
				provisions of this title shall supersede any and all laws of any other State in
				which health insurance coverage of such type is offered, insofar as they may
				preclude, upon the filing in the same form and manner of such policy form with
				the applicable State authority in such other State, the approval of the filing
				in such other State.
										(3)For additional provisions relating to
				association health plans, see subsections (a)(2)(B) and (b) of section
				805.
									(4)For purposes of this subsection, the
				term association health plan has the meaning provided in section
				801(a), and the terms health insurance coverage,
				participating employer, and health insurance issuer
				have the meanings provided such terms in section 811,
				respectively.
									.
						(3)Section
			 514(b)(6)(A) of such Act (29 U.S.C. 1144(b)(6)(A)) is amended—
						(A)in clause (i)(II),
			 by striking and at the end;
						(B)in clause (ii), by
			 inserting and which does not provide medical care (within the meaning of
			 section 733(a)(2)), after arrangement,, and by striking
			 title. and inserting title, and; and
						(C)by adding at the end
			 the following new clause:
							
								(iii)subject to subparagraph (E), in the
				case of any other employee welfare benefit plan which is a multiple employer
				welfare arrangement and which provides medical care (within the meaning of
				section 733(a)(2)), any law of any State which regulates insurance may
				apply.
								.
						(4)Section 514(e) of
			 such Act (as redesignated by paragraph (2)(C)) is amended—
						(A)by striking
			 Nothing and inserting (1) Except as provided in paragraph
			 (2), nothing; and
						(B)by adding at the
			 end the following new paragraph:
							
								(2)Nothing in any other provision of law
				enacted on or after the date of the enactment of the
				Small Business Access and Choice for
				Entrepreneurs Act of 2007 shall be construed to alter, amend,
				modify, invalidate, impair, or supersede any provision of this title, except by
				specific cross-reference to the affected
				section.
								.
						(c)Plan
			 sponsorSection 3(16)(B) of such Act (29 U.S.C. 102(16)(B)) is
			 amended by adding at the end the following new sentence: Such term also
			 includes a person serving as the sponsor of an association health plan under
			 part 8..
				(d)Disclosure of
			 solvency protections related to self-insured and fully insured options under
			 association health plansSection 102(b) of such Act (29 U.S.C.
			 102(b)) is amended by adding at the end the following: An association
			 health plan shall include in its summary plan description, in connection with
			 each benefit option, a description of the form of solvency or guarantee fund
			 protection secured pursuant to this Act or applicable State law, if
			 any..
				(e)Savings
			 clauseSection 731(c) of such Act is amended by inserting
			 or part 8 after this part.
				(f)Report to the
			 Congress regarding certification of self-insured association health
			 plansNot later than January 1, 2010, the Secretary of Labor
			 shall report to the Committee on Education and the Workforce of the House of
			 Representatives and the Committee on Health, Education, Labor, and Pensions of
			 the Senate the effect association health plans have had, if any, on reducing
			 the number of uninsured individuals.
				(g)Clerical
			 amendmentThe table of contents in section 1 of the
			 Employee Retirement Income Security Act of
			 1974 is amended by inserting after the item relating to section 734
			 the following new items:
					
						
							Part 8—Rules governing association health
				plans
							Sec. 801. Association health
				plans.
							Sec. 802. Certification of association
				health plans.
							Sec. 803. Requirements relating to
				sponsors and boards of trustees.
							Sec. 804. Participation and coverage
				requirements.
							Sec. 805. Other requirements relating to
				plan documents, contribution rates, and benefit options.
							Sec. 806. Maintenance of reserves and
				provisions for solvency for plans providing health benefits in addition to
				health insurance coverage.
							Sec. 807. Requirements for application and
				related requirements.
							Sec. 808. Notice requirements for
				voluntary termination.
							Sec. 809. Corrective actions and mandatory
				termination.
							Sec. 810. Trusteeship by the Secretary of
				insolvent association health plans providing health benefits in addition to
				health insurance coverage.
							Sec. 811. State assessment
				authority.
							Sec. 812. Special rules for church
				plans.
							Sec. 813. Definitions and rules of
				construction.
						
						.
				403.Clarification of
			 treatment of single employer arrangementsSection 3(40)(B) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1002(40)(B)) is amended—
				(1)in clause (i), by
			 inserting for any plan year of any such plan, or any fiscal year of any
			 such other arrangement, after single employer, and by
			 inserting during such year or at any time during the preceding 1-year
			 period after control group;
				(2)in
			 clause (iii)—
					(A)by striking
			 common control shall not be based on an interest of less than 25
			 percent and inserting an interest of greater than 25 percent may
			 not be required as the minimum interest necessary for common control;
			 and
					(B)by striking
			 similar to and inserting consistent and coextensive
			 with;
					(3)by redesignating
			 clauses (iv) and (v) as clauses (v) and (vi), respectively; and
				(4)by
			 inserting after clause (iii) the following new clause:
					
						(iv)in determining, after the application
				of clause (i), whether benefits are provided to employees of two or more
				employers, the arrangement shall be treated as having only one participating
				employer if, after the application of clause (i), the number of individuals who
				are employees and former employees of any one participating employer and who
				are covered under the arrangement is greater than 75 percent of the aggregate
				number of all individuals who are employees or former employees of
				participating employers and who are covered under the
				arrangement;
						.
				404.Clarification of
			 treatment of certain collectively bargained arrangements
				(a)In
			 GeneralSection 3(40)(A)(i) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1002(40)(A)(i)) is amended to read as
			 follows:
					
						(i)(I)under or pursuant to one
				or more collective bargaining agreements which are reached pursuant to
				collective bargaining described in section 8(d) of the National Labor Relations
				Act (29 U.S.C. 158(d)) or paragraph Fourth of section 2 of the Railway Labor
				Act (45 U.S.C. 152, paragraph Fourth) or which are reached pursuant to
				labor-management negotiations under similar provisions of State public employee
				relations laws, and (II) in accordance with subparagraphs (C), (D), and
				(E);
							.
				(b)LimitationsSection
			 3(40) of such Act (29 U.S.C. 1002(40)) is amended by adding at the end the
			 following new subparagraphs:
					
						(C)For purposes of subparagraph
				(A)(i)(II), a plan or other arrangement shall be treated as established or
				maintained in accordance with this subparagraph only if the following
				requirements are met:
							(i)The plan or other arrangement, and the
				employee organization or any other entity sponsoring the plan or other
				arrangement, do not—
								(I)utilize the services of any
				licensed insurance agent or broker for soliciting or enrolling employers or
				individuals as participating employers or covered individuals under the plan or
				other arrangement; or
								(II)pay any type of compensation to a
				person, other than a full time employee of the employee organization (or a
				member of the organization to the extent provided in regulations prescribed by
				the Secretary through negotiated rulemaking), that is related either to the
				volume or number of employers or individuals solicited or enrolled as
				participating employers or covered individuals under the plan or other
				arrangement, or to the dollar amount or size of the contributions made by
				participating employers or covered individuals to the plan or other
				arrangement;
								except to the extent that the services used by the
				plan, arrangement, organization, or other entity consist solely of preparation
				of documents necessary for compliance with the reporting and disclosure
				requirements of part 1 or administrative, investment, or consulting services
				unrelated to solicitation or enrollment of covered individuals.(ii)As of the end of the preceding plan
				year, the number of covered individuals under the plan or other arrangement who
				are neither—
								(I)employed within a bargaining unit
				covered by any of the collective bargaining agreements with a participating
				employer (nor covered on the basis of an individual’s employment in such a
				bargaining unit); nor
								(II)present employees (or former
				employees who were covered while employed) of the sponsoring employee
				organization, of an employer who is or was a party to any of the collective
				bargaining agreements, or of the plan or other arrangement or a related plan or
				arrangement (nor covered on the basis of such present or former
				employment);
								does not exceed 15 percent of the total number of
				individuals who are covered under the plan or arrangement and who are present
				or former employees who are or were covered under the plan or arrangement
				pursuant to a collective bargaining agreement with a participating employer.
				The requirements of the preceding provisions of this clause shall be treated as
				satisfied if, as of the end of the preceding plan year, such covered
				individuals are comprised solely of individuals who were covered individuals
				under the plan or other arrangement as of the date of the enactment of the
				Small Business Access and Choice for Entrepreneurs Act of 2003 and, as of the
				end of the preceding plan year, the number of such covered individuals does not
				exceed 25 percent of the total number of present and former employees enrolled
				under the plan or other arrangement.(iii)The employee organization or other
				entity sponsoring the plan or other arrangement certifies to the Secretary each
				year, in a form and manner which shall be prescribed by the Secretary through
				negotiated rulemaking that the plan or other arrangement meets the requirements
				of clauses (i) and (ii).
							(D)For purposes of subparagraph
				(A)(i)(II), a plan or arrangement shall be treated as established or maintained
				in accordance with this subparagraph only if—
							(i)all of the benefits provided under the
				plan or arrangement consist of health insurance coverage; or
							(ii)(I)the plan or arrangement
				is a multiemployer plan; and
								(II)the requirements of clause (B) of the
				proviso to clause (5) of section 302(c) of the Labor Management Relations Act,
				1947 (29 U.S.C. 186(c)) are met with respect to such plan or other
				arrangement.
								(E)For purposes of subparagraph
				(A)(i)(II), a plan or arrangement shall be treated as established or maintained
				in accordance with this subparagraph only if—
							(i)the plan or arrangement is in effect
				as of the date of the enactment of the Small
				Business Access and Choice for Entrepreneurs Act of 2007;
				or
							(ii)the employee organization or other
				entity sponsoring the plan or arrangement—
								(I)has been in existence for at least
				3 years; or
								(II)demonstrates to the satisfaction
				of the Secretary that the requirements of subparagraphs (C) and (D) are met
				with respect to the plan or other
				arrangement.
								.
				(c)Conforming
			 amendments to definitions of participant and beneficiarySection
			 3(7) of such Act (29 U.S.C. 1002(7)) is amended by adding at the end the
			 following new sentence: Such term includes an individual who is a
			 covered individual described in paragraph (40)(C)(ii)..
				405.Enforcement
			 provisions
				(a)Criminal
			 penalties for certain willful misrepresentationsSection 501 of
			 the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1131) is amended—
					(1)by inserting
			 (a) after Sec. 501.; and
					(2)by adding at the
			 end the following new subsection:
						
							(b)Any person who
				willfully falsely represents, to any employee, any employee’s beneficiary, any
				employer, the Secretary, or any State, a plan or other arrangement established
				or maintained for the purpose of offering or providing any benefit described in
				section 3(1) to employees or their beneficiaries as—
								(1)being an
				association health plan which has been certified under part 8;
								(2)having been
				established or maintained under or pursuant to one or more collective
				bargaining agreements which are reached pursuant to collective bargaining
				described in section 8(d) of the National Labor Relations Act (29 U.S.C.
				158(d)) or paragraph Fourth of section 2 of the Railway Labor Act (45 U.S.C.
				152, paragraph Fourth) or which are reached pursuant to labor-management
				negotiations under similar provisions of State public employee relations laws;
				or
								(3)being a plan or
				arrangement with respect to which the requirements of subparagraph (C), (D), or
				(E) of section 3(40) are met;
								shall,
				upon conviction, be imprisoned not more than 5 years, be fined under title 18,
				United States Code, or
				both..
					(b)Cease activities
			 ordersSection 502 of such Act (29 U.S.C. 1132) is amended by
			 adding at the end the following new subsection:
					
						(n)(1)Subject to paragraph
				(2), upon application by the Secretary showing the operation, promotion, or
				marketing of an association health plan (or similar arrangement providing
				benefits consisting of medical care (as defined in section 733(a)(2)))
				that—
								(A)is not certified under part 8, is
				subject under section 514(b)(6) to the insurance laws of any State in which the
				plan or arrangement offers or provides benefits, and is not licensed,
				registered, or otherwise approved under the insurance laws of such State;
				or
								(B)is an association health plan
				certified under part 8 and is not operating in accordance with the requirements
				under part 8 for such certification,
								a
				district court of the United States shall enter an order requiring that the
				plan or arrangement cease activities.(2)Paragraph (1) shall not apply in the
				case of an association health plan or other arrangement if the plan or
				arrangement shows that—
								(A)all benefits under it referred to in
				paragraph (1) consist of health insurance coverage; and
								(B)with respect to each State in which
				the plan or arrangement offers or provides benefits, the plan or arrangement is
				operating in accordance with applicable State laws that are not superseded
				under section 514.
								(3)The court may grant such additional
				equitable relief, including any relief available under this title, as it deems
				necessary to protect the interests of the public and of persons having claims
				for benefits against the
				plan.
							.
				(c)Responsibility
			 for claims procedureSection 503 of such Act (29 U.S.C. 1133) is
			 amended—
					(1)by inserting
			 (a) In General.— after Sec. 503.; and
					(2)by adding at the
			 end the following new subsection:
						
							(b)Association
				health plansThe terms of each association health plan which is
				or has been certified under part 8 shall require the board of trustees or the
				named fiduciary (as applicable) to ensure that the requirements of this section
				are met in connection with claims filed under the
				plan.
							.
					406.Cooperation
			 between Federal and State authoritiesSection 506 of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1136) is amended by adding at the end the following
			 new subsection:
				
					(d)Responsibility of
				States with respect to association health plans
						(1)Agreements with
				StatesA State may enter into an agreement with the Secretary for
				delegation to the State of some or all of—
							(A)the Secretary’s
				authority under sections 502 and 504 to enforce the requirements for
				certification under part 8;
							(B)the Secretary’s
				authority to certify association health plans under part 8 in accordance with
				regulations of the Secretary applicable to certification under part 8;
				or
							(C)any combination of
				the Secretary’s authority authorized to be delegated under subparagraphs (A)
				and (B).
							(2)DelegationsAny
				department, agency, or instrumentality of a State to which authority is
				delegated pursuant to an agreement entered into under this paragraph may, if
				authorized under State law and to the extent consistent with such agreement,
				exercise the powers of the Secretary under this title which relate to such
				authority.
						(3)Recognition of
				primary domicile StateIn entering into any agreement with a
				State under subparagraph (A), the Secretary shall ensure that, as a result of
				such agreement and all other agreements entered into under subparagraph (A),
				only one State will be recognized, with respect to any particular association
				health plan, as the State to which all authority has been delegated pursuant to
				such agreements in connection with such plan. In carrying out this paragraph,
				the Secretary shall take into account the places of residence of the
				participants and beneficiaries under the plan and the State in which the trust
				is
				maintained.
						.
			407.Effective date
			 and transitional and other rules
				(a)Effective
			 dateThe amendments made by sections 101, 104, and 105 shall take
			 effect on January 1, 2007. The amendments made by sections 102 and 103 shall
			 take effect on the date of the enactment of this Act. The Secretary of Labor
			 shall first issue all regulations necessary to carry out the amendments made by
			 this subtitle before January 1, 2007. Such regulations shall be issued through
			 negotiated rulemaking.
				(b)ExceptionSection
			 801(a)(2) of the Employee Retirement Income
			 Security Act of 1974 (added by section 101) does not apply in
			 connection with an association health plan (certified under part 8 of subtitle
			 B of title I of such Act) existing on the date of the enactment of this Act, if
			 no benefits provided thereunder as of the date of the enactment of this Act
			 consist of health insurance coverage (as defined in section 733(b)(1) of such
			 Act).
				(c)Treatment of
			 certain existing health benefits programs
					(1)In
			 GeneralIn any case in which, as of the date of the enactment of
			 this Act, an arrangement is maintained in a State for the purpose of providing
			 benefits consisting of medical care for the employees and beneficiaries of its
			 participating employers, at least 200 participating employers make
			 contributions to such arrangement, such arrangement has been in existence for
			 at least 10 years, and such arrangement is licensed under the laws of one or
			 more States to provide such benefits to its participating employers, upon the
			 filing with the applicable authority (as defined in section 813(a)(5) of the
			 Employee Retirement Income Security Act of
			 1974 (as amended by this Act)) by the arrangement of an application
			 for certification of the arrangement under part 8 of subtitle B of title I of
			 such Act—
						(A)such arrangement
			 shall be deemed to be a group health plan for purposes of title I of such
			 Act;
						(B)the requirements
			 of sections 801(a)(1) and 803(a)(1) of the Employee Retirement Income Security Act of
			 1974 shall be deemed met with respect to such arrangement;
						(C)the requirements
			 of section 803(b) of such Act shall be deemed met, if the arrangement is
			 operated by a board of directors which—
							(i)is
			 elected by the participating employers, with each employer having one vote;
			 and
							(ii)has
			 complete fiscal control over the arrangement and which is responsible for all
			 operations of the arrangement;
							(D)the requirements
			 of section 804(a) of such Act shall be deemed met with respect to such
			 arrangement; and
						(E)the arrangement
			 may be certified by any applicable authority with respect to its operations in
			 any State only if it operates in such State on the date of
			 certification.
						The
			 provisions of this subsection shall cease to apply with respect to any such
			 arrangement at such time after the date of the enactment of this Act as the
			 applicable requirements of this subsection are not met with respect to such
			 arrangement.(2)DefinitionsFor
			 purposes of this subsection, the terms group health plan,
			 medical care, and participating employer shall have
			 the meanings provided in section 813 of the Employee Retirement Income Security Act of
			 1974, except that the reference in paragraph (7) of such section to
			 an association health plan shall be deemed a reference to an
			 arrangement referred to in this subsection.
					VImprovement to
			 Access and Choice of Health Care
			501.Refundable and
			 advanceable credit for health insurance costs
				(a)In
			 GeneralSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 redesignating section 36 as section 37 and by inserting after section 35 the
			 following new section:
					
						36.Health insurance
				costs
							(a)In
				GeneralIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this subtitle an amount equal to the amount
				paid during the taxable year for qualified health insurance for coverage of the
				taxpayer, his spouse, and dependents.
							(b)Limitations
								(1)Maximum
				credit
									(A)In
				GeneralThe amount allowed as a credit under subsection (a) to
				the taxpayer for the taxable year shall not exceed the sum of the monthly
				limitations for months during such taxable year.
									(B)Monthly
				limitationThe monthly limitation for any month is the amount
				equal to 1/12 of the lesser of—
										(i)the product of
				$1,000 multiplied by the number of individuals taken into account under
				subsection (a) who are covered under qualified health insurance as of the first
				day of such month; or
										(ii)$3,000.
										(2)Employer
				subsidized coverageSubsection (a) shall not apply to amounts
				paid for coverage of any individual for any month for which such individual
				participates in any subsidized health plan maintained by any employer of the
				taxpayer or of the spouse of the taxpayer. The rule of the last sentence of
				section 162(l)(2)(B) shall apply for purposes of the preceding sentence.
								(c)Qualified health
				insuranceFor purposes of this section—
								(1)In
				GeneralThe term qualified health insurance means
				insurance which constitutes medical care if—
									(A)such insurance
				meets the requirements of section 223(c)(2)(A)(ii),
									(B)there is no
				exclusion from, or limitation on, coverage for any preexisting medical
				condition of any applicant who, on the date the application is made, has been
				continuously insured during the 1-year period ending on the date of the
				application under—
										(i)qualified health
				insurance (determined without regard to this subparagraph), or
										(ii)a
				program described in—
											(I)title XVIII or XIX
				of the Social Security Act,
											(II)chapter 55 of
				title 10, United States Code,
											(III)chapter 17 of
				title 38, United States Code,
											(IV)chapter 89 of
				title 5, United States Code, or
											(V)the
				Indian Health Care Improvement Act,
				and
											(C)in the case of
				each applicant who has not been continuously so insured during the 1-year
				period ending on the date the application is made, the exclusion from, or
				limitation on, coverage for any preexisting medical condition does not extend
				beyond the period after such date equal to the lesser of—
										(i)the number of
				months immediately prior to such date during which the individual was not so
				insured since the illness or condition in question was first diagnosed,
				or
										(ii)1
				year.
										(2)Exclusion of
				certain plansSuch term does not include—
									(A)insurance if
				substantially all of its coverage is coverage described in section
				223(c)(1)(B),
									(B)insurance under a
				program described in paragraph (1)(B)(ii).
									(3)Transition rule
				for 2007In the case of applications made during 2007, the
				requirements of subparagraphs (C) and (D) of paragraph (1) are met only if the
				insurance does not exclude from coverage, or limit coverage for, any
				preexisting medical condition of any applicant.
								(d)Special
				rules
								(1)Coordination
				with medical deduction, etcAny amount paid by a taxpayer for
				insurance to which subsection (a) applies shall not be taken into account in
				computing the amount allowable to the taxpayer as a credit under section 35 or
				as a deduction under section 162(l) or 213(a).
								(2)Denial of credit
				to dependentsNo credit shall be allowed under this section to
				any individual with respect to whom a deduction under section 151 is allowable
				to another taxpayer for a taxable year beginning in the calendar year in which
				such individual’s taxable year begins.
								(3)Married couples
				must file joint return
									(A)In
				GeneralIf the taxpayer is married at the close of the taxable
				year, the credit shall be allowed under subsection (a) only if the taxpayer and
				his spouse file a joint return for the taxable year.
									(B)Marital status;
				certain married individuals living apartRules similar to the
				rules of paragraphs (3) and (4) of section 21(e) shall apply for purposes of
				this paragraph.
									(4)Verification of
				coverage, etcNo credit shall be allowed under this section to
				any individual unless such individual’s coverage under qualified health
				insurance, and the amount paid for such coverage, are verified in such manner
				as the Secretary may prescribe.
								(5)Coordination
				with advance payments of creditWith respect to any taxable year,
				the amount which would (but for this subsection) be allowed as a credit to the
				taxpayer under subsection (a) shall be reduced (but not below zero) by the
				aggregate amount paid on behalf of such taxpayer under section 7527A for months
				beginning in such taxable year.
								(6)Cost-of-living
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2007, each dollar amount contained in subsection (b)(1)(B)
				shall be increased by an amount equal to—
									(A)such dollar
				amount, multiplied by
									(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins by substituting calendar year 2006 for
				calendar year 1992 in subparagraph (B) thereof.
									Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$10..
				(b)Advance payment
			 of creditChapter 77 of such Code (relating to miscellaneous
			 provisions) is amended by inserting after section 7527 the following new
			 section:
					
						7527A.Advance
				payment of credit for health insurance costs
							(a)General
				ruleThe Secretary shall establish a program for making payments
				on behalf of individuals to providers of qualified health insurance (as defined
				in section 36(c)) for such individuals.
							(b)Limitation on
				advance payments during any taxable yearThe Secretary may make
				payments under subsection (a) only to the extent that the total amount of such
				payments made on behalf of any individual during the taxable year does not
				exceed the amount allowable as a credit to such individual for such year under
				section 36 (determined without regard to subsection (d)(5)
				thereof).
							.
				(c)Conforming
			 amendments
					(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 or 36 after section 35.
					(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking the item relating to section 36 and
			 inserting the following new items:
						
							
								Sec. 36. Health insurance
				costs.
								Sec. 37. Overpayments of
				tax.
							
							.
					(3)The table of
			 sections for chapter 77 of such Code is amended by inserting after the item
			 relating to section 7527 the following new item:
						
							
								Sec. 7527A. Advance payment of credit for
				health insurance
				costs.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006
				502.Exclusion for
			 employer payments made to compensate employees who elect not to participate in
			 employer-subsidized health plans
				(a)In
			 GeneralPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to items specifically excluded from gross
			 income) is amended by inserting after section 139A the following new
			 section:
					
						139B.Treatment of
				compensating payments made for employees who elect not to participate in
				employer-subsidized health plans
							(a)In
				GeneralGross income of an eligible employee shall not include
				the amount of any compensating coverage payment made by an employer of such
				employee for such employee’s benefit.
							(b)Eligible
				employeeFor purposes of this section, the term eligible
				employee means any employee who is eligible to participate in any
				subsidized health plan of an employer for any period and who elects not to
				participate in any subsidized health plan of such employer for such
				period.
							(c)Compensating
				coverage paymentFor purposes of this section, the term
				compensating coverage payment means—
								(1)any payment made
				by the employer for qualified health insurance specified by the employee (for
				any period for which the employee is described in subsection (b)) which covers
				all of the individuals who, but for the election referred to in subsection (b),
				would be covered under the subsidized health plan of the employer, and
								(2)any payment made
				by the employer to any Archer MSA or health savings account of such employee or
				spouse for a period for which the employee is covered by qualified health
				insurance.
								(d)Qualified health
				insuranceFor purposes of this section, the term qualified
				health insurance has the meaning given such term in section
				36(c).
							(e)Employer
				participation
								(1)In
				generalThis section shall apply to a compensating coverage
				payment made by an employer for an employee’s benefit only if—
									(A)the employer, and
				all other employers which are members of any controlled group which includes
				such employer, agree to make such payments to all their eligible
				employees,
									(B)the amount of such
				payment is not less than the employer health plan contribution for such period
				with respect to the employee, and
									(C)the employer
				permits the election referred to in subsection (b) to be made by
				employees—
										(i)at
				the commencement of employment with the employer, and
										(ii)during open
				enrollment periods (not less frequently than annually) of at least 30
				days.
										(2)Exception for
				certain employeesParagraph (1) shall not apply to—
									(A)any employee who
				is covered under a subsidized health plan of another employer of such employee
				or of an employer of such employee’s spouse,
									(B)any employee who
				normally works less than 25 hours per week,
									(C)any employee who
				normally works during not more than 6 months during any year,
									(D)any employee who
				has not attained age 21, and
									(E)except to the
				extent provided in regulations, any employee who is included in a unit of
				employees covered by an agreement which the Secretary of Labor finds to be a
				collective bargaining agreement between employee representatives and the
				employer.
									(3)Controlled
				groupsRules similar to the rules of subclauses (II) and (III) of
				paragraph (4)(D)(iii) shall apply for purposes of paragraph (1)(A).
								(4)Employer health
				plan contributionFor purposes of this section—
									(A)In
				GeneralThe term employer health plan contribution
				means the applicable premium for the employee reduced by the employee’s share
				of such premium.
									(B)Applicable
				premiumExcept as provided in subparagraph (D), the term
				applicable premium means an amount which is not less than 98
				percent of—
										(i)the
				applicable premium (as defined in section 4980B(f)(4)) for the employee,
				or
										(ii)if
				an election under subparagraph (D) is in effect with respect to an employee,
				the applicable premium determined under subparagraph (D).
										(C)Employee’s
				shareThe term employee’s share means, with respect
				to the applicable premium for any employee, the amount of the cost to the plan
				which is paid by the similarly situated beneficiaries who are taken into
				account in determining such premium for such employee.
									(D)Authority to use
				age, sex, and geography in determining contribution
										(i)In
				GeneralAn employer may elect to determine the applicable premium
				for an employee on an actuarial basis taking into account age, sex, and
				geography of the employee and similarly situated beneficiaries.
										(ii)Determination of
				employee’s shareIn the case of an employer who determines the
				applicable premium under clause (i), the employee’s share of such premium shall
				be the same percentage of such premium as the employee’s share of the
				applicable premium determined without regard to clause (i).
										(iii)Consistency
				required
											(I)In
				GeneralExcept as provided in subclause (III), an employer may
				determine the applicable premium under this subparagraph for any employee only
				if such employer, and all other employers which are members of any controlled
				group which includes such employer, elect to determine the applicable premium
				under this subparagraph for all their employees.
											(II)Controlled
				groupAll persons treated as a single employer under subsection
				(a) or (b) of section 52 or subsection (m) or (o) of section 414 shall be
				treated as members of a controlled group for purposes of subclause (I).
											(III)Treatment of
				separate lines of businessIf an employer is treated under
				section 414(r) as operating separate lines of business during any taxable year,
				subclause (I) shall not apply to employees employed in such separate lines of
				business.
											(f)Special rule for
				Archer MSAs and health savings account contributionsSections
				220(b)(5) and 223(b)(4) shall not apply to an employer contribution which is
				excludable from gross income under subsection (a).
							(g)Exclusion
				applicable in determining employment tax liabilityThe exclusion
				under this section shall be treated for purposes of subtitle C in the same
				manner as the exclusion under section
				106.
							.
				(b)Employer health
			 plan contribution To be reported on W–2Subsection (a) of section
			 6051 of such Code (relating to receipts to employees) is amended by striking
			 and at the end of paragraph (12), by striking the period at the
			 end of paragraph (13) and inserting a comma, and by inserting after paragraph
			 (13) the following new paragraphs:
					
						(14)the amount of the
				employer health plan contribution (as defined in section 139(c)(3)), and
						(15)the amount of
				compensating coverage payment (as defined in section
				139(c)(1)).
						.
				(c)Clerical
			 amendmentThe table of sections for such part III is amended by
			 inserting after the item relating to section 139A the following new
			 item:
					
						
							Sec. 139B. Treatment of compensating
				payments made for employees who elect not to participate in employer-subsidized
				health
				plans.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				VIPatient Access to
			 Information
			601.Patient access
			 to information regarding plan coverage, managed care procedures, health care
			 providers, and quality of medical care
				(a)In
			 GeneralSubpart 2 of part A of title XXVII of the
			 Public Health Service Act is amended
			 by adding at the end the following new section:
					
						2707.Patient access
				to information regarding plan coverage, managed care procedures, health care
				providers, and quality of medical care
							(a)Disclosure
				requirementEach health insurance issuer offering health
				insurance coverage in connection with a group health plan shall provide the
				administrator of such plan on a timely basis with the information necessary to
				enable the administrator to include in the summary plan description of the plan
				required under section 102 of the Employee
				Retirement Income Security Act of 1974 (or each summary plan
				description in any case in which different summary plan descriptions are
				appropriate under part 1 of subtitle B of title I of such Act for different
				options of coverage) the information required under subsections (b), (c), (d),
				and (e)(2)(A). To the extent that any such issuer provides such information on
				a timely basis to plan participants and beneficiaries, the requirements of this
				subsection shall be deemed satisfied in the case of such plan with respect to
				such information.
							(b)Plan
				benefitsThe information required under subsection (a) includes
				the following:
								(1)Covered items
				and services
									(A)Categorization
				of included benefitsA description of covered benefits,
				categorized by—
										(i)types of items and
				services (including any special disease management program); and
										(ii)types of health
				care professionals providing such items and services.
										(B)Emergency
				medical careA description of the extent to which the coverage
				includes emergency medical care (including the extent to which the coverage
				provides for access to urgent care centers), and any definitions provided under
				in connection with such coverage for the relevant coverage terminology
				referring to such care.
									(C)Preventative
				servicesA description of the extent to which the coverage
				includes benefits for preventative services.
									(D)Drug
				formulariesA description of the extent to which covered benefits
				are determined by the use or application of a drug formulary and a summary of
				the process for determining what is included in such formulary.
									(E)COBRA
				continuation coverageA description of the benefits available
				under the coverage provided pursuant to part 6 of subtitle B of title I of the
				Employee Retirement Income Security Act of
				1974.
									(2)Limitations,
				exclusions, and restrictions on covered benefits
									(A)Categorization
				of excluded benefitsA description of benefits specifically
				excluded from coverage, categorized by types of items and services.
									(B)Utilization
				review and preauthorization requirementsWhether coverage for
				medical care is limited or excluded on the basis of utilization review or
				preauthorization requirements.
									(C)Lifetime,
				annual, or other period limitationsA description of the
				circumstances under which, and the extent to which, coverage is subject to
				lifetime, annual, or other period limitations, categorized by types of
				benefits.
									(D)Custodial
				careA description of the circumstances under which, and the
				extent to which, the coverage of benefits for custodial care is limited or
				excluded, and a statement of the definition used in connection with such
				coverage for custodial care.
									(E)Experimental
				treatmentsWhether coverage for any medical care is limited or
				excluded because it constitutes experimental treatment or technology, and any
				definitions provided in connection with such coverage for the relevant plan
				terminology referring to such limited or excluded care.
									(F)Medical
				appropriateness or necessityWhether coverage for medical care
				may be limited or excluded by reason of a failure to meet the plan’s
				requirements for medical appropriateness or necessity, and any definitions
				provided in connection with such coverage for the relevant coverage terminology
				referring to such limited or excluded care.
									(G)Second or
				subsequent opinionsA description of the circumstances under
				which, and the extent to which, coverage for second or subsequent opinions is
				limited or excluded.
									(H)Specialty
				careA description of the circumstances under which, and the
				extent to which, coverage of benefits for specialty care is conditioned on
				referral from a primary care provider.
									(I)Continuity of
				careA description of the circumstances under which, and the
				extent to which, coverage of items and services provided by any health care
				professional is limited or excluded by reason of the departure by the
				professional from any defined set of providers.
									(J)Restrictions on
				coverage of emergency servicesA description of the circumstances
				under which, and the extent to which, the coverage, in including emergency
				medical care furnished to a participant or beneficiary of the plan imposes any
				financial responsibility described in subsection (c) on participants or
				beneficiaries or limits or conditions benefits for such care subject to any
				other term or condition of such coverage.
									(c)Participant’s
				financial responsibilitiesThe information required under
				subsection (a) includes an explanation of—
								(1)a participant’s
				financial responsibility for payment of premiums, coinsurance, copayments,
				deductibles, and any other charges; and
								(2)the circumstances
				under which, and the extent to which, the participant’s financial
				responsibility described in paragraph (1) may vary, including any distinctions
				based on whether a health care provider from whom covered benefits are obtained
				is included in a defined set of providers.
								(d)AccountabilityThe
				information required under subsection (a) includes a description of the legal
				recourse options available for participants and beneficiaries under the plan
				including—
								(1)the preemption that
				applies under section 514 of the Employee
				Retirement Income Security Act of 1974 (29 U.S.C. 1144) to certain
				actions arising out of the provision of health benefits;
								(2)the ability of a
				participant or beneficiary (or the estate of the participant or beneficiary)
				under State law to recover damages resulting from personal injury or for
				wrongful death against any person in connection with the provision of
				insurance, administrative services, or medical services by such person to or
				for a group health plan; and
								(3)the extent to
				which coverage decisions made by the plan are subject to internal review or any
				external review and the proper time frames under which such reviews may be
				requested and conducted.
								(e)Information
				available on request
								(1)Access to plan
				benefit information in electronic form
									(A)In
				GeneralA group health plan (and a health insurance issuer
				offering health insurance coverage in connection with a group health plan)
				shall, upon written request (made not more frequently than annually), make
				available to participants and beneficiaries, in a generally recognized
				electronic format, the following information:
										(i)the latest summary
				plan description, including the latest summary of material modifications;
				and
										(ii)the actual plan
				provisions setting forth the benefits available under the plan,
										to the
				extent such information relates to the coverage options under the plan
				available to the participant or beneficiary. A reasonable charge may be made to
				cover the cost of providing such information in such generally recognized
				electronic format. The Secretary may by regulation prescribe a maximum amount
				which will constitute a reasonable charge under the preceding sentence.(B)Alternative
				accessThe requirements of this paragraph may be met by making
				such information generally available (rather than upon request) on the Internet
				or on a proprietary computer network in a format which is readily accessible to
				participants and beneficiaries.
									(2)Additional
				information to be provided on request
									(A)Inclusion in
				summary plan description of summary of additional informationThe
				information required under subsection (a) includes a summary description of the
				types of information required by this subsection to be made available to
				participants and beneficiaries on request.
									(B)Information
				required from plans and issuers on requestIn addition to
				information required to be included in summary plan descriptions under this
				subsection, a group health plan (and a health insurance issuer offering health
				insurance coverage in connection with a group health plan) shall provide the
				following information to a participant or beneficiary on request:
										(i)Network
				characteristicsIf the plan (or issuer) utilizes a defined set of
				providers under contract with the plan (or issuer), a detailed list of the
				names of such providers and their geographic location, set forth separately
				with respect to primary care providers and with respect to specialists.
										(ii)Care management
				informationA description of the circumstances under which, and
				the extent to which, the plan has special disease management programs or
				programs for persons with disabilities, indicating whether these programs are
				voluntary or mandatory and whether a significant benefit differential results
				from participation in such programs.
										(iii)Inclusion of
				drugs and biologicals in formulariesA statement of whether a
				specific drug or biological is included in a formulary used to determine
				benefits under the plan and a description of the procedures for considering
				requests for any patient-specific waivers.
										(iv)Procedures for
				determining exclusions based on medical necessity or experimental
				treatmentsUpon receipt by the participant or beneficiary of any
				notification of an adverse coverage decision based on a determination relating
				to medical necessity or an experimental treatment or technology, a description
				of the procedures and medically based criteria used in such decision.
										(v)Preauthorization
				and utilization review proceduresUpon receipt by the participant
				or beneficiary of any notification of an adverse coverage decision, a
				description of the basis on which any preauthorization requirement or any
				utilization review requirement has resulted in such decision.
										(vi)Accreditation
				status of health insurance issuers and service providersA
				description of the accreditation and licensing status (if any) of each health
				insurance issuer offering health insurance coverage in connection with the plan
				and of any utilization review organization utilized by the issuer or the plan,
				together with the name and address of the accrediting or licensing
				authority.
										(vii)Measures of
				enrollee satisfactionThe latest information (if any) maintained
				by the plan, or by any health insurance issuer offering health insurance
				coverage in connection with the plan, relating to enrollee satisfaction.
										(viii)Quality
				performance measuresThe latest information (if any) maintained
				by the plan, or by any health insurance issuer offering health insurance
				coverage in connection with the plan, relating to quality of performance of the
				delivery of medical care with respect to coverage options offered under the
				plan and of health care professionals and facilities providing medical care
				under the plan.
										(C)Information
				required from health care professionals on requestAny health
				care professional treating a participant or beneficiary under a group health
				plan shall provide to the participant or beneficiary, on request, a description
				of his or her professional qualifications (including board certification
				status, licensing status, and accreditation status, if any), privileges, and
				experience and a general description by category (including salary,
				fee-for-service, capitation, and such other categories as may be specified in
				regulations of the Secretary) of the applicable method by which such
				professional is compensated in connection with the provision of such medical
				care.
									(D)Information
				required from health care facilities on requestAny health care
				facility from which a participant or beneficiary has sought treatment under a
				group health plan shall provide to the participant or beneficiary, on request,
				a description of the facility’s corporate form or other organizational form and
				all forms of licensing and accreditation status (if any) assigned to the
				facility by standard-setting organizations.
									(f)Access to
				information relevant to the coverage options under which the participant or
				beneficiary is eligible To enrollIn addition to information
				otherwise required to be made available under this section, a group health plan
				(and a health insurance issuer offering health insurance coverage in connection
				with a group health plan) shall, upon written request (made not more frequently
				than annually), make available to a participant (and an employee who, under the
				terms of the plan, is eligible for coverage but not enrolled) in connection
				with a period of enrollment the summary plan description for any coverage
				option under the plan under which the participant is eligible to enroll and any
				information described in clauses (i), (ii), (iii), (vi), (vii), and (viii) of
				subsection (e)(2)(B).
							(g)Advance notice
				of changes in drug formulariesNot later than 30 days before the
				effective date of any exclusion of a specific drug or biological from any drug
				formulary under the plan that is used in the treatment of a chronic illness or
				disease, the plan shall take such actions as are necessary to reasonably ensure
				that plan participants are informed of such exclusion. The requirements of this
				subsection may be satisfied—
								(1)by inclusion of
				information in publications broadly distributed by plan sponsors, employers, or
				employee organizations;
								(2)by electronic means
				of communication (including the Internet or proprietary computer networks in a
				format which is readily accessible to participants);
								(3)by timely
				informing participants who, under an ongoing program maintained under the plan,
				have submitted their names for such notification; or
								(4)by any other
				reasonable means of timely informing plan
				participants.
								.
				602.Effective
			 date
				(a)In
			 GeneralThe amendments made by section 601 shall apply with
			 respect to plan years beginning on or after January 1 of the second calendar
			 year following the date of the enactment of this Act. The Secretary shall first
			 issue all regulations necessary to carry out the amendments made by section 601
			 before such date.
				(b)Limitation on
			 enforcement actionsNo enforcement action shall be taken,
			 pursuant to the amendments made by section 601, against a group health plan or
			 health insurance issuer with respect to a violation of a requirement imposed by
			 such amendments before the date of issuance of final regulations issued in
			 connection with such requirement, if the plan or issuer has sought to comply in
			 good faith with such requirement.
				
